EXHIBIT 10.1









SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT
OF
TRILOGY INVESTORS, LLC
a Delaware Limited Liability Company
Dated as of December 1, 2015
THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS AGREEMENT HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM REGISTRATION AS PROVIDED
IN THOSE STATUTES. THE SALE, ASSIGNMENT, TRANSFER, EXCHANGE, MORTGAGE, PLEDGE OR
OTHER DISPOSITION OF ANY LIMITED LIABILITY COMPANY INTEREST IS RESTRICTED IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, AND THE EFFECTIVENESS OF ANY
SUCH SALE OR OTHER DISPOSITION MAY BE CONDITIONED UPON, AMONG OTHER THINGS,
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND
ITS COUNSEL THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE SECURITIES
LAWS. BY ACQUIRING THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS
AGREEMENT, EACH MEMBER REPRESENTS THAT IT WILL NOT SELL OR OTHERWISE DISPOSE OF
ITS LIMITED LIABILITY COMPANY INTERESTS WITHOUT REGISTRATION OR OTHER COMPLIANCE
WITH THE AFORESAID STATUTES AND RULES AND REGULATIONS THEREUNDER AND THE TERMS
AND PROVISIONS OF THIS AGREEMENT.








--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
PAGE
ARTICLE 1 ORGANIZATIONAL MATTERS
2
1.1


Formation and Continuation; Filings
2
1.2


Name
2
1.3


Principal Place of Business; Other Places of Business
2
1.4


Business Purpose
2
1.5


Powers
3
1.6


Designated Agent for Service of Process
3
1.7


Term
3
 
 
 
ARTICLE 2 DEFINITIONS
3
2.1


Definitions
3
2.2


Index
15
 
 
 
ARTICLE 3 CAPITAL; CAPITAL ACCOUNTS AND MEMBERS
18
3.1


Generally; Initial Capital Contributions
18
3.2


Additional Contributions
18
3.3


Capital Accounts
18
3.4


Equity Issuances and Additional Members; Preemptive Rights
18
3.5


Return of Capital Contributions
21
3.6


Liability of Members
21
3.7


Member Loans.
22
3.8


Loans by Third Parties
22
 
 
 
ARTICLE 4 DISTRIBUTIONS
22
4.1


Distributions
22
4.2


Distributions Upon Liquidation
24
4.3


Withholding
24
4.4


Distributions in Kind
24
4.5


No Distributions with Respect to Unvested Units
24
4.6


Limitations on Distributions
25
4.7


Set-Off
25
 
 
 
ARTICLE 5 ALLOCATIONS OF NET PROFITS AND NET LOSSES
25
5.1


General Allocations of Net Profits and Losses
25
5.2


Regulatory Allocations
25
5.3


Tax Allocations
27
5.4


Other Provisions
27
 
 
 
ARTICLE 6 OPERATIONS
28
6.1


Management by the Board
28
6.2


Meetings of the Board
31
6.3


Member Meetings
31
6.4


Powers to Bind the Company
32
6.5


Limitations on Authority of the Board
32
 
 
 


i





--------------------------------------------------------------------------------



6.6


Committees
33
6.7


Reliance by Third Parties
34
6.8


Records and Reports
34
6.9


Indemnification and Liability
35
6.1


Duties and Conflicts
37
6.11


REIT Protections
39
6.12


Member Representative
40
 
 
 
ARTICLE 7 INTERESTS AND TRANSFERS OF INTERESTS
41
7.1


Transfers
41
7.2


First Refusal Rights
42
7.3


Further Restrictions
43
7.4


Rights of Assignees
44
7.5


Admissions, Withdrawals and Removals
44
7.6


Admission of Assignees as Substitute Members
45
7.7


Withdrawal of Members
45
7.8


Conversion of Membership Interest
45
7.9


Tag-Along Rights
45
7.1


Approved Sale; Drag-Along Rights
47
7.11


Public Offering; Sale of the Company
49
7.12


Repurchases of Common Units
56
7.13


Put Option
59
 
 
 
ARTICLE 8 DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY
61
8.1


Limitations
61
8.2


Exclusive Causes
61
8.3


Effect of Dissolution
61
8.4


No Capital Contribution Upon Dissolution
62
8.5


Liquidation
62
 
 
 
ARTICLE 9 VALUATION
63
9.1


Valuation of Units
63
9.2


Valuation of Other Assets and Securities
63
9.3


Valuation Methodology
63
 
 
 
ARTICLE 10 MISCELLANEOUS
64
10.1


Amendments
64
10.2


Member Representations and Warranties; Indemnification
65
10.3


Confidentiality
68
10.4


Non-Competition; Non-Solicitation
69
10.5


Entire Agreement
70
10.6


Further Assurances
70
10.7


Notices
70
10.8


Tax Matters
70
10.9


Governing Law
71
10.10


Construction
71
10.11


Captions - Pronouns
71
10.12


Binding Effect
71
10.13


Severability
72


ii





--------------------------------------------------------------------------------



 
 
 
10.14


Interpretation
72
10.15


Conflicts
72
10.16


No Third Party Beneficiaries
72
10.17


Non-Recourse
72
10.18


No Right of Set-Off
73
10.19


Counterparts
73
10.20


Submission to Jurisdiction
73
10.21


Attorneys Fees
73
10.22


Injunctive Relief and Enforcement
73
10.23


Appointment of Board as Attorney-in-Fact
74
10.24


Force Majeure
74
10.25


Limitation On Creditors’ Interests
74
10.26


No Liability For Return of Capital
75



Exhibit A – Members, Capital Contributions and Number of Units
Exhibit B – Communities and Subsidiary Lessees as of the Effective Date
Exhibit C – Form of Spousal Consent
Exhibit D – Powers, Authority and Responsibilities of the Chief Executive
Officer



iii





--------------------------------------------------------------------------------

 

SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT

OF

TRILOGY INVESTORS, LLC
THIS SIXTH AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement”) of Trilogy Investors, LLC (the “Company”) is made and entered into
as of December 1, 2015 (the “Effective Date”), by and among Trilogy Real Estate
Investment Trust, a Maryland statutory trust (the “Investor”), Trilogy
Management Services, LLC (the “EIK Manager”), the parties identified as
“Management Holders” on the signature pages hereto (each, together with its
Permitted Transferees and successors, a “Management Holder”) and each Person
subsequently admitted as a member of the Company in accordance with the terms
hereof (such Persons, the Management Holders, the EIK Manager and the Investor
are herein collectively referred to as “Members” and each individually as a
“Member”). The Company is organized under the Delaware Limited Liability Company
Act, 6 Del.C. § 18-101, et seq. (the “Act”). Capitalized terms used herein are
defined in Article 2 hereof or as elsewhere provided herein.
RECITALS
A.    Certain of the Members entered into a Limited Liability Company Agreement
of the Company dated as of April 26, 2004 (as amended and restated on each of
December 3, 2004, August 22, 2006, May 9, 2007, September 13, 2007 and June 18,
2008 and as further amended, modified and waived from time to time prior to the
date hereof, the “Original Agreement”).
B.    Certain Affiliates (as defined below) of the Investor are party to that
certain Equity Purchase Agreement dated as of September 11, 2015 (the “Purchase
Agreement”).
C.    In connection with the transactions contemplated by the Purchase
Agreement, the Members desire to amend and restate the terms of the Original
Agreement, effective as of the date hereof, at which time the Original Agreement
will be superseded in its entirety by this Agreement, for purposes of owning,
leasing, maintaining, operating and otherwise dealing with the Communities (as
defined below) through Subsidiaries (as defined below) of the Company.
D.    The Members desire to adopt this Agreement in accordance with the Act.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1





--------------------------------------------------------------------------------

 

ARTICLE 1

ORGANIZATIONAL MATTERS
1.1
Formation and Continuation; Filings.

1.1.1    The Company was formed under and pursuant to the provisions of the Act
and on the terms and conditions set forth in the Certificate as filed with the
Secretary of State of the State of Delaware. The Members hereby agree to
continue the Company as a limited liability company under the Act for the
purposes and upon the terms and conditions hereinafter set forth. The rights and
liabilities of the Members shall be as provided in the Act, the Certificate and
this Agreement; provided, that Section 18-305(a) of the Act (entitled “Access to
and Confidentiality of Information; Records”) shall not apply or be incorporated
into this Agreement. In the event of any inconsistency between any terms and
conditions contained in this Agreement, the Certificate and any non-mandatory
provisions of the Act, the terms and conditions contained in this Agreement
shall govern and override the provisions of the Certificate and the Act. As of
the date hereof, each of the Investor, the EIK Manager and the Management
Holders are admitted to the Company as a member of the Company upon its
execution of this Agreement.
1.1.2    The fact that the Certificate is on file in the office of the Secretary
of State shall constitute notice that the Company is a limited liability company
pursuant to Section 18-207 of the Act.
1.1.3    To the extent not inconsistent with this Agreement, the Board may
execute on behalf of the Company, and file and record (or cause to be filed and
recorded) and publish, if required by applicable laws, such certificates,
statements or other instruments as may be necessary or desirable under the laws
of the State of Delaware or the state in which any of the Company Assets are
located in connection with the continuation of the Company and the carrying on
of its business. Subject to the terms and conditions of this Agreement, the
Board may also cause to be made, on behalf of the Company, such additional
filings and recordings as the Board reasonably shall deem necessary or
advisable.
1.2    Name. The name of the Company is Trilogy Investors, LLC. The Company may
also conduct business through Subsidiaries of the Company or at the same time
under one or more fictitious names if the Board determines that such is
necessary or advisable. The Board may change the name of the Company, from time
to time, in accordance with applicable law.
1.3    Principal Place of Business; Other Places of Business. The principal
place of business of the Company is located at 303 N. Hurstbourne Parkway, Suite
200, Louisville, KY 40222, or such other place within or outside the State of
Delaware as the Board may from time to time designate. The Company may maintain
offices and places of business at such other place or places within or outside
the State of Delaware as the Board deems necessary or advisable.
1.4    Business Purpose. The purpose and business of the Company (the
“Business”) shall be to, directly or indirectly (including through one or more
Subsidiaries), (i)

2





--------------------------------------------------------------------------------

 

own or lease the Communities, (ii) own an interest in the Joint Ventures which
lease one or more skilled nursing, assisted living, and/or memory care facility
or facilities, (iii) own certain assets and conduct certain activities relating
to one or more pharmacy businesses, and/or (iv) own certain assets and conduct
certain activities relating to one or more rehabilitation services businesses.
As of the Effective Date, the Company owns 100% of the stock of TRS and 100% of
the limited liability company interests of PropCo Parent.
1.5    Powers. In furtherance of its purposes and business, but subject to all
of the provisions of this Agreement, the Company shall have and may exercise all
of the powers and rights that can be conferred upon limited liability companies
formed pursuant to the Act, and may also engage in such other lawful business
purposes or activity in which a limited liability company may be engaged under
applicable law (including the Act) and enter into any agreement or other
undertaking, in each case which the Board deems reasonably necessary or
advisable in connection therewith or incidental thereto.
1.6    Designated Agent for Service of Process. So long as required by the Act,
the Company shall continuously maintain a registered office and a registered
agent for service of process on the Company in the State of Delaware. As of the
Effective Date, the address of the registered office of the Company in the State
of Delaware is c/o Corporation Service Company, 2711 Centerville Road, Suite
400, Wilmington, Delaware 19808. The Company’s registered agent for service of
process at such address is the Corporation Service Company. The agent may be
changed from time to time as the Board determines. The Company may also from
time to time maintain a registered office and a registered agent for service of
process on the Company in any other state or jurisdiction as the Board
determines necessary or advisable.
1.7    Term. The term of the Company commenced on the filing of the Certificate
with the Secretary of State of the State of Delaware, and shall continue until
the Company is dissolved in accordance with the terms of this Agreement.
Notwithstanding the dissolution of the Company, the existence of the Company
shall continue as a separate legal entity until termination pursuant to this
Agreement.
ARTICLE 2

DEFINITIONS
2.1    Definitions. Capitalized words and phrases used and not otherwise defined
in this Agreement shall have the following meanings:
“Adjusted Capital Account” means, with respect to any Member, the balance, if
any, in such Member’s Capital Account as of the end of the relevant fiscal year,
after giving effect to the following adjustments:
(a)    Add to such Capital Account the following items:
(i)    The amount, if any, that such Member is obligated to contribute to the
Company within 90 days after liquidation of such Member’s Units; and

3





--------------------------------------------------------------------------------

 

(ii)    The amount that such Member is obligated to restore or is deemed to be
obligated to restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the
penultimate sentence of each of Regulations Sections 1.704-2(g)(1) and
1.704¬2(i)(5); and
(b)    Subtract from such Capital Account such Member’s share of the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Adjusted Capital Account.
“Affiliate” means, with reference to a specified Person, any Person which,
directly or indirectly (including through one or more intermediaries), controls
or is controlled by or is under common control with any other Person, including
any Subsidiary of a Person; provided, that for purposes hereof, no Member shall
be deemed an Affiliate of the Company or its Subsidiaries. For purposes of this
definition and the definition of “Controlling Person” below, the term “control”
(including the correlative meanings of the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly (including through one or more intermediaries), of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership or control of voting securities, partnership
interests or other equity interests, by contract or otherwise.
“Assignee” means any Person (a) to whom a Member (or Assignee thereof) Transfers
all or any part of its Units in accordance with the terms of this Agreement, and
(b) that has not been admitted to the Company as a Substitute Member pursuant to
Section 7.6.
“Bankruptcy Event” means, with respect to any Member, (a) such Member commences
a voluntary proceeding seeking liquidation, reorganization or other relief of or
against such Member under any bankruptcy, insolvency or other similar law now or
hereafter in effect, (b) such Member is adjudged as bankrupt or insolvent, or a
final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against such Member,
(c) such Member executes and delivers a general assignment for the benefit of
the Member’s creditors, (d) such Member files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against such Member in any proceeding of the nature described in clause
(b) above, (e) such Member seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for such Member or for all or any
substantial part of such Member’s properties or assets, (f) any proceeding
seeking liquidation, reorganization or other relief under any bankruptcy,
insolvency or other similar law now or hereafter in effect has not been
dismissed within 120 days after the commencement thereof with respect to such
Member, (g) the appointment without such Member’s consent or acquiescence of a
trustee, receiver or liquidator has not been vacated or stayed within 90 days of
such appointment with respect to such Member, or (h) an appointment referred to
in clause (g) above is not vacated within 90 days after the expiration of any
such stay.

4





--------------------------------------------------------------------------------

 

“Base Rate” means, on any date, a variable rate per annum equal to the rate of
interest most recently published by The Wall Street Journal as the “prime rate”
at large U.S. money center banks.
“Blocker” means an entity treated as a corporation for U.S. federal income tax
purposes that owns interests in the Company directly or indirectly through
entities that are treated as partnerships or disregarded entities for U.S.
federal income tax purposes.
“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which national banks in the City of New York, New York are
authorized or obligated, by law or executive order, to close.
“Capital Account” means the Capital Account maintained for each Member on the
Company’s books and records in accordance with the following provisions:
(a)    To each Member’s Capital Account there shall be added (i) such Member’s
Capital Contributions, (ii) such Member’s allocable share of Net Profits and any
items in the nature of income or gain that are specially allocated to such
Member pursuant to Article 5 or other provisions of this Agreement, and
(iii) the amount of any Company liabilities assumed by such Member or which are
secured by any property distributed to such Member.
(b)    From each Member’s Capital Account there shall be subtracted (i) the
amount of (A) cash and (B) the Gross Asset Value of any Company Assets (other
than cash) distributed to such Member (other than any payment of principal
and/or interest to such Member pursuant to the terms of a loan made by the
Member to the Company or any fees paid to a Member) pursuant to any provision of
this Agreement, (ii) such Member’s allocable share of Net Losses and any other
items in the nature of expenses or losses that are specially allocated to such
Member pursuant to Article 5 or other provisions of this Agreement, and
(iii) liabilities of such Member assumed by the Company or which are secured by
any property contributed by such Member to the Company.
(c)    In the event any Unit is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the Unit so Transferred.
(d)    In determining the amount of any liability for purposes of subparagraphs
(a) and (b) above, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.
(e)    The foregoing provisions and the other provisions of this Agreement
relating to the maintenance of Capital Accounts are intended to comply with
Regulations Sections 1.704-1(b) and 1.704-2 and shall be interpreted and applied
in a manner consistent with such Regulations. In the event that the Board shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any additions or subtractions thereto, are computed in order to comply with
such Regulations or otherwise

5





--------------------------------------------------------------------------------

 

to reflect the economic arrangement of the Members, the Board may make such
modification. The Board shall also make (i) any adjustments that are necessary
or appropriate to maintain equality between the Capital Accounts of the Members
and the amount of Company capital reflected on the Company’s balance sheet, as
computed for book purposes, in accordance with Regulations
Section 1.704-1(b)(2)(iv)(q), and (ii) any appropriate modifications in the
event that unanticipated events might otherwise cause this Agreement not to
comply with Regulations Sections 1.704-1(b) and 1.704-2.
“Capital Contributions” means with respect to any Member at any time, the
aggregate amount of money and the initial Gross Asset Value of any property
(other than money) contributed, or deemed contributed, by such Member to the
Company as of such time (net of any liabilities secured by such property or to
which such property is otherwise subject), including any initial Capital
Contribution and additional Capital Contribution. As of the Effective Date and
after giving effect to the closing of the transactions contemplated by the
Purchase Agreement, the Capital Contribution (if any) of each Member is set
forth on Exhibit A (as may be amended from time to time).
“Cause” with respect to a Management Holder, shall have the meaning set forth in
any applicable restrictive covenant agreement between such Management Holder and
the Company, or if not otherwise defined therein, shall mean any of the
following: (a) commission by such Management Holder of (i) a felony (excluding
any traffic violation, other than vehicular homicide) or (ii) any other willful
material act or omission involving moral turpitude, dishonesty or fraud with
respect to the EIK Manager, the Company or any of its Subsidiaries or any of
their respective customers or suppliers; (b) a material breach by such
Management Holder of the provisions of this Agreement and, if such breach can be
cured, such breach has not been cured by such Management Holder within 30 days
after receipt of written notice from the Company; (c) gross negligence by such
Management Holder with respect to the Company, the EIK Manager or any of its
Subsidiaries which is materially injurious to the Company or any of its
Subsidiaries or (d) termination of the Management Agreement by reason of a
material breach by the EIK Manager of the Management Agreement which, if
curable, is not cured by the EIK Manager within 30 days after receipt of written
notice from the Company; provided however that if, within such 30-day period,
the EIK Manager has commenced and made diligent efforts in good faith to cure or
remedy the circumstances so identified, the time to cure shall be extended for
an additional thirty (30) days.
“Certificate” means the Certificate of Formation for the Company filed with the
Secretary of State of the State of Delaware, pursuant to Section 18-201 of the
Act.
“Code” means the Internal Revenue Code of 1986 or any corresponding provision or
provisions of prior or succeeding law. Any reference herein to a specific
section or sections of the Code shall be deemed to include a reference to any
corresponding provision of future law.
“Common Units” means the common units of the Company.
“Community” means each congregate care, skilled nursing, assisted living and/or
Alzheimer’s care facility/community identified on Exhibit B hereto, together
with any congregate care, skilled nursing, assisted living and/or Alzheimer’s
care facility/community

6





--------------------------------------------------------------------------------

 

owned or leased in the future, directly or indirectly by the Company, in each
case including through the applicable Subsidiary of the Company, and including
the real property and improvements thereon and related thereto and associated
personal property (collectively, the “Communities”).
“Company Assets” means all direct and indirect assets and property, whether
tangible or intangible (including monies) and whether real, personal, or mixed,
from time to time owned by or held for the benefit of the Company, including all
direct or indirect interests in the Communities, whether owned or leased by the
Company or its Subsidiaries.
“Company Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d)(1) for the phrase “partnership minimum
gain.”
“Controlling Person” means, with respect to any Person, (a) any other Person(s)
which, directly or indirectly (including through one or more intermediaries),
controls such Person, including any partners, shareholders, principals, members,
trustees and/or beneficiaries of any such Person(s) to the extent the same
control such Person, and (b) any other Person(s) which controls, directly or
indirectly (including through one or more intermediaries), any other Controlling
Person(s).
“Depreciation” means, for each fiscal year or other period, an amount equal to
the federal income tax depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or other
cost recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the Board.
“Distribution Hurdle” means, with respect to each Profit Unit, an amount equal
to the amount specified as such in the applicable Profit Unit Agreement for such
Profit Unit. The Distribution Hurdle with respect to each Profit Unit shall be
equal to or greater than the Profits Interest Threshold applicable to such
Profit Unit.
“Economic Interest” means a Person’s right to share in the Net Profits, Net
Losses, or similar items of, and to receive distributions from, the Company, but
does not include any other rights of a Member including the right to vote or to
participate in the management of the Company, or, except as specifically
provided in this Agreement or required under the Act, any right to information
concerning the business and affairs of the Company.
“Equity Securities” means (i) Units or other limited liability company interests
in the Company (including classes thereof or series having different rights),
(ii) obligations, evidences of indebtedness or other securities or interests
convertible or exchangeable into equity interests in the Company and
(iii) warrants, options or other rights to purchase or otherwise acquire equity
interests in the Company.

7





--------------------------------------------------------------------------------

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.
“Family Group” means, with respect to any Member that is a natural person, that
Member’s spouse and descendants (whether natural or adopted) and any trust
solely for the benefit of the Member and/or the Member’s spouse and/or
descendants.
“Fiscal Quarter” means each calendar quarter ending March 31, June 30,
September 30 and December 31, or such other quarterly accounting period as may
be established by the Board.
“Good Reason” with respect to a Management Holder shall have the meaning set
forth in any applicable restrictive covenant agreement between such Management
Holder and the Company, or if not otherwise defined therein, shall mean the
occurrence of any of the following events without such Management Holder’s prior
written consent: (A) any bona fide material diminution in Management Holder’s
authority, titles or offices by the EIK Manager, (B) any bona fide change in the
reporting structure by the EIK Manager so that such Management Holder reports to
a Person other than the officer of the EIK Manager to which such Management
Holder reports as of the date hereof; (C) any relocation required by the Company
of Management Holder’s office or principal place of engagement to a location
more than 25 miles from Louisville, KY; or (D) any material uncured breach by
the Company of any material obligation to Management Holder under this
Agreement, the LLC Agreement, or any other agreement under which the Company has
obligations to Management Holder or any material uncured breach of the
Management Agreement by the Company or the OpCo Entities as defined in the
Management Agreement.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset, as reasonably
determined and agreed to by the Board and the contributing Member.
(b)    The Gross Asset Values of all Company Assets immediately prior to the
occurrence of any event described in subparagraph (i), subparagraph (ii),
subparagraph (iii) or subparagraph (iv) below shall be adjusted to equal their
respective gross fair market values (taking Code Section 7701(g) into account),
as reasonably determined by the Board using such reasonable method of valuation
as it may adopt, as of the following times:
(i)    the acquisition of an additional Unit (other than in connection with the
execution of this Agreement) by a new or existing Member in exchange for more
than a de minimis Capital Contribution, if the Board reasonably determines that
such adjustment is necessary or appropriate to reflect the relative interests of
the Members in the Company;

8





--------------------------------------------------------------------------------

 

(ii)    the distribution by the Company to a Member of more than a de minimis
amount of Company Assets as consideration for an Interest, if the Board
reasonably determines that such adjustment is necessary or appropriate to
reflect the relative interests of the Members in the Company;
(iii)    the liquidation of the Company within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g); and
(iv)    at such other times as the Board shall reasonably determine necessary or
advisable in order to comply with Regulations Sections 1.704-1(b) and 1.704-2.
(c)    The Gross Asset Value of any Company Asset distributed to a Member shall
be the gross fair market value (taking Code Section 7701(g) into account) of
such asset on the date of distribution as reasonably determined by the Board.
(d)    The Gross Asset Values of Company Assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subparagraph (d) to
the extent that an adjustment pursuant to subparagraph (b) above is made in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (d).
(e)    If the Gross Asset Value of a Company Asset has been determined or
adjusted pursuant to subparagraph (a), subparagraph (b) or subparagraph
(d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such Company Asset for purposes
of computing Net Profits and Net Losses.
“Incapacity” means, (a) as to any Member who is an individual, the death, total
physical disability or entry by a court of competent jurisdiction adjudicating
such Member incompetent to manage his or her person or his or her estate; (b) as
to any Member that is a corporation or limited liability company, the filing of
a certificate of dissolution, or its equivalent, for the corporation or limited
liability company or the revocation of its charter; (c) as to any Member that is
a partnership, the dissolution and commencement of winding up of the
partnership; (d) as to any Member that is an estate, the distribution by the
fiduciary of the estate’s entire interest in the Company; (e) as to any trustee
of a trust that is a Member, the termination of the trust (but not the
substitution of a new trustee); or (f) as to any Member, a Bankruptcy Event
occurs with respect to such Member.
“Incentive Plan” means the Trilogy Investors LLC Profits Interest Plan.
“Investor” is defined in the Preamble, and shall include its permitted
transferees, successors and assigns.
“Investor Group” means, collectively, the Investor and its Affiliates.

9





--------------------------------------------------------------------------------

 

“Issue Date” means, with respect to Units issued or granted to a Management
Holder, the date on which such Management Holder is issued such Units.
“Joint Ventures” means, collectively, RHS Partners, LLC, Trilogy Healthcare of
Floyd, LLC and such other joint ventures of the Company or its Subsidiaries as
may be approved by the Board from time to time following the date hereof.
“Key Management Member” means each of Randall J. Bufford, Greg Miller, and Leigh
Ann Barney.
“Management Agreement” means the Management Agreement among the Company, certain
Subsidiaries thereof and the EIK Manager with respect to the management and
operations of the Business.
“Master Lease” means the Master Lease and Security Agreement between the
applicable Subsidiaries of PropCo Parent, as lessor, and TRS or the applicable
Subsidiary of TRS, as lessee, for the lease of the Communities.
“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i) with respect to “partner minimum
gain.”
“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for the phrase “partner nonrecourse debt.”
“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for the phrase “partner nonrecourse deductions.”
“Member Representative” means (a) so long as Bufford (or members of his Family
Group) owns at least fifty percent (50%) of the Common Units owned by him as of
the Effective Date, either Bufford or such other Management Holder as determined
by Bufford (or members of his Family Group) and reasonably satisfactory to both
of the Board and Management Holders holding a majority of the Common Units held
by the Management Holders and (b) in all other cases, such Management Holder as
determined by the Board and reasonably satisfactory to the Management Holders
holding a majority of the Common Units held by the Management Holders.
“Members” means the Persons owning Units, any Substitute Members and any
Additional Members, with each Member being referred to, individually, as a
“Member.”
“Net Profits” or “Net Losses” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

10





--------------------------------------------------------------------------------

 

(a)    Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition of Net Profits and Net Losses shall be added to such taxable
income or loss;
(b)    Any expenditure of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Profits or Net Losses pursuant to this definition of Net Profits and Net
Losses, shall be subtracted from such taxable income or loss;
(c)    Gain or loss resulting from any disposition of Company Assets where such
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the Company Assets disposed of,
notwithstanding that the adjusted tax basis of such Company Assets differs from
its Gross Asset Value;
(d)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year;
(e)    To the extent an adjustment to the adjusted tax basis of any asset
included in Company Assets pursuant to Code Section 734(b) or Code
Section 743(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for the purposes of computing Net Profits and Net Losses;
(f)    If the Gross Asset Value of any Company Asset is adjusted in accordance
with subparagraph (b) or subparagraph (c) of the definition of Gross Asset
Value, the amount of such adjustment shall be taken into account in the taxable
year of such adjustment as gain or loss from the disposition of such asset for
purposes of computing Net Profits or Net Losses; and
(g)    Notwithstanding any other provision of this definition of Net Profits and
Net Losses, any items that are specially allocated pursuant to Section 5.2 or
Section 5.3.2 hereof shall not be taken into account in computing Net Profits or
Net Losses. The amounts of the items of Company income, gain, loss or deduction
available to be specially allocated pursuant to Sections 5.2 or 5.3.2 shall be
determined by applying rules analogous to those set forth in this definition of
Net Profits and Net Losses.
“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

11





--------------------------------------------------------------------------------

 

“Original Cost” means $10.00 per Common Unit (as proportionately adjusted for
all subsequent unit splits, unit dividends and other recapitalizations).
“Percentage Interest” means, with respect to any Member holding Common Units as
of a specified date, the percentage determined by dividing (a) the aggregate
number of Common Units held by such Member as of such date, by (b) the aggregate
number of issued and outstanding Common Units as of such date.
“Performance Profit Units” means Profit Units designated as “Performance Profit
Units” in the applicable Profit Unit Agreement.
“Permitted Transferee” means (i) with respect to any Member who is a natural
person, a member of such Member’s Family Group or another Member, (ii) with
respect any Member who is not a natural person, an Affiliate of such Member or
another Member, and (iii) to a Person to whom a Transfer is permitted pursuant
to the Incentive Plan.
“Person” means and includes an individual, a corporation, a partnership, a
limited liability company, a trust, an unincorporated organization, a government
or any department or agency thereof, or any entity similar to any of the
foregoing.
“Pro Rata Share” means, as of any date of determination with respect to each
Member, the percentage determined by dividing the number of Units held by such
Member as of such date by the aggregate number of Units held by all Members as
of such date (with Common Units and Profit Units treated equally for this
purpose); provided, however, that for purposes of Section 4.1.1, (i) no Profit
Unit shall be included in calculating “Pro Rata Share” (either in the numerator
or the denominator) until such time as the Distribution Hurdle applicable to
such Profit Unit is satisfied as determined pursuant to the proviso to Section
4.1.1 and (ii) in the case of each Member in relation to a specified group or
class of Members, “Pro Rata Share” shall instead mean, as of any date of
determination, the percentage determined by dividing the number of Units held by
such Member as of such date by the aggregate number of Units held by all Members
of such group or class as of such date (with Common Units and Profit Units
treated equally for this purpose and subject to clause (i) of this definition).
“Profit Units” means the Profit Units of the Company, having the power,
preferences, rights, qualifications, limitations and restrictions set forth in
this Agreement and the applicable Profit Unit Agreements.
“Profit Unit Agreement” means an agreement between a Member and the Company
evidencing an award of Profit Units.
“Profits Interest” means an interest in the future profits of the Company
satisfying the requirements for a partnership profits interest transferred in
connection with the performance of services, as set forth in IRS Revenue
Procedures 93-27 and 2001-43, or any future IRS guidance or other authority that
supplements or supersedes the foregoing IRS Revenue Procedures; provided, that
all Members, whether parties hereto as of the date hereof or admitted after the
date hereof, consent to the Company taking all actions, including amending this
Agreement, to the extent necessary or appropriate to cause the Profit Units to
be treated as

12





--------------------------------------------------------------------------------

 

Profits Interests for all United States federal income tax purposes, to be
valued based on liquidation value or similar principles and to permit
allocations of income to be made to such Members to be respected even if such
Units are subject to risk of forfeiture, including any action required by the
Company under Revenue Procedure 2001-43, unless superseded by Notice 2005-43, in
which case, such consent shall allow the Company to take any and all actions as
may be necessary or desirable pursuant to such notice, final or temporary
regulations that may be promulgated to bring into effect the Proposed Treasury
Regulations (Prop. Treas. Reg. §§ 1.83-3, 1.704-1, 1.706-3, 1.707-1, 1.721-1,
1.761-1) set forth in the notice of proposed rulemaking (REG–105346–03), and any
similar or related authority.
“Profits Interest Threshold” means, with respect to each Profit Unit, the amount
specified as such in the applicable Profit Unit Agreement for such Profit Unit,
which amount is intended to be specified at a level such that the Profit Unit is
a Profits Interest at the time of issuance.
“PropCo Parent” means Trilogy Property Holdings, LLC, a Delaware limited
liability company.
“Public Offering” means any underwritten sale of common equity securities of the
Company or Investor pursuant to an effective registration statement under the
Securities Act filed with the Securities and Exchange Commission on Forms S-1,
S-2 or S-3 (or any successor forms adopted by the Securities and Exchange
Commission); provided that the following shall not be considered a Public
Offering: (i) any issuance of common equity securities as consideration for a
merger or acquisition, and (ii) any issuance of common equity securities or
rights to acquire common equity securities to the EIK Manager or employees of
the Company or its Subsidiaries as part of an incentive or compensation plan.
“Purchase Options” means the right of the Company or its Subsidiaries to
acquire, directly or indirectly, any Communities.
“REIT” means a real estate investment trust within the meaning of Code
Sections 856 through 860.
“REIT Member” means any Member that has elected to qualify as a REIT or who is
an Affiliate of a Person who has elected to qualify as a REIT. Investor is a
REIT Member.
“Regulations” means temporary and final Treasury Regulations promulgated under
the Code (including corresponding provisions of succeeding Treasury
Regulations).
“Reserves” means funds set aside or amounts allocated to reserves that shall be
maintained in amounts reasonably deemed sufficient by the Board for working
capital, and to pay taxes, insurance, debt service, and other liabilities, costs
or expenses incident to the existence of the Company or its Subsidiaries or the
conduct of business by the Company or its Subsidiaries as contemplated
hereunder.
“Restricted Period” means, with respect to (i) each Key Management Member, the
later of (a) the three (3) year anniversary hereof and (b) two (2) years
following the date on which such Key Management Member ceases to be an officer
or employee of the EIK Manager,

13





--------------------------------------------------------------------------------

 

the Company or their respective Subsidiaries; (ii) Management Holders (other
than Key Management Members) owning $250,000 or more of Common Units (based on
the Original Cost) at the Effective Time, the later of (a) the one (1) year
anniversary hereof and (b) two (2) years following the date on which such
Management Holder ceases to be an officer or employee of the EIK Manager, the
Company or their respective Subsidiaries; and (iii) all other Management Holders
the period commencing on the Effective Date until the date on which such
Management Holder ceases to be an officer or employee of the EIK Manager, the
Company or their respective Subsidiaries.
“Sale of the Company” means either (i) the sale, lease, license, transfer,
conveyance or other disposition, in one transaction or a series of related
transactions, of all or substantially all of the assets of Investor, the Company
and its Subsidiaries, taken as a whole or (ii) a transaction or series of
transactions (including by way of merger, consolidation, recapitalization,
reorganization or sale of securities) the result of which is that the holders of
Investor’s or the Company’s outstanding voting securities immediately prior to
such transaction are (after giving effect to such transaction) no longer, in the
aggregate, the “beneficial owners” (as such term is defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Exchange Act), directly or indirectly through
one or more intermediaries, of more than 50% of the voting power of the
outstanding voting securities of the Company or Investor. Notwithstanding the
foregoing, no such transaction or series of related transactions (including by
way of merger, consolidation, recapitalization, reorganization, sale of units or
otherwise) in connection with a Public Offering with respect to the Company
shall be deemed a Sale of the Company.
“Securities Act” means the United States Securities Act of 1933 and the rules
and regulations promulgated thereunder.
“Subsidiary” means, with respect to any Person, any Affiliate of such Person
which is directly or indirectly, through one or more intermediaries, controlled
by such Person. Without limiting the foregoing, with respect to the Company,
“Subsidiary” includes those initial Subsidiaries of the Company set forth on
Exhibit B hereto.
“Subsidiary Equity Securities” means (i) capital stock or limited liability
company interests in a Subsidiary of the Company (including classes thereof or
series having different rights), (ii) obligations, evidences of indebtedness or
other securities or interests convertible or exchangeable into equity interests
in such Subsidiary and (iii) warrants, options or other rights to purchase or
otherwise acquire equity interests in such Subsidiary.
“Substitute Member” means any Person (a) to whom a Member (or Assignee thereof)
Transfers all or any portion of its Units, and (b) which has been admitted to
the Company as a Substitute Member pursuant to Section 7.6.
“Termination Date” means, with respect to a Management Holder, the date on which
such Management Holder is no longer an employee, officer, director or consultant
of, or performing other services for, the Company, the EIK Manager or their
respective Subsidiaries.
“Time-Based Profit Units” means Profit Units designated as “Time-Based Profit
Units” in the applicable Profit Unit Agreement.

14





--------------------------------------------------------------------------------

 

“Total Equity Value” means the aggregate proceeds which would be received by the
Members if: (i) the assets of the Company as a going concern were sold at their
Fair Market Value; (ii) the Company satisfied and paid in full all of its
obligations and liabilities (including all taxes, costs and expenses incurred in
connection with such transaction and any Reserves established by the Board for
contingent liabilities); and (iii) such net sale proceeds were then distributed
in accordance with Article 4, all as determined by the Board in its sole
discretion, except that Fair Market Value shall be determined in accordance with
Article 9 hereof
“Transaction Documents” means the Purchase Agreement, this Agreement, the
Rollover Agreement (as defined in the Purchase Agreement), the Management
Agreement and the PropCo/OpCo Lease (as defined in the Purchase Agreement).
“Transfer” means the sale, exchange, assignment, pledge, transfer, gift,
hypothecation, mortgage, encumbrance or other form of disposition, directly or
indirectly, by operation of law or otherwise. The terms “Transferee,”
“Transferor,” “Transferred,” and other forms of the word “Transfer” shall have
the correlative meanings.
“Unrecovered Capital” means, with respect to each holder of Common Units, the
excess, if any, of the amount set forth next to such holder under the column
“Capital Contributions” on Exhibit A (as such exhibit may be amended from time
in accordance with Section 10.1 to reflect additional Common Units, including
Common Units issued upon exercise of any Warrants), over the aggregate amount
previously distributed to such holder pursuant to Section 4.1.1(a).
“Unvested Unit” means, on any date of determination, any Profit Unit held by a
Member that is not a Vested Unit.
“Vested Unit” means, on any date of determination, any Profit Unit held by a
Member that is “vested” in accordance with the Profit Unit Agreement applicable
to such Profit Unit.
“Warrant Agreement” means the Trilogy Investors, LLC Warrant Agreements for
Common Units, by and between the Company and the Management Holders that have
retained warrants thereunder pursuant to the Purchase Agreement and the Rollover
Agreement, in each case as amended on the Effective Date.
“Warrants” means the warrants exercisable for Common Units pursuant to the
Warrant Agreements.
2.2    Index. Each of the following terms is defined in the Section set forth
opposite such term:


Term
Section
Act
Preamble
Additional Members
3.4.1
Advisory Committee
6.6.2


15





--------------------------------------------------------------------------------

 

Term
Section
Agreement
Preamble
Approved Sale
7.10.1
Authorization Date
7.2.1
Available Securities
7.12.3
Board
6.1.1
Bufford
6.1.3
Business
1.4
Business Opportunity
6.10.2
CEO Director
6.1.3
Commission
7.11.5(b)
Company
Preamble
Company Repurchase Notice
7.12.4
Competitor
10.4.1
Confidential Information
10.3
Credit Arrangements
3.8
Director
6.1.3
Disagreeing Holder
9.3.2
Disagreeing Members
9.3.1
Effective Date
Preamble
EIK Manager
Preamble
Eligible REIT Shareholders
7.11.5(a)
Excess Distribution Members
4.1.2
Excluded Member
3.4.6
Exercising Member
5.5.1
Fair Market Value
9.1
GAAP
6.8.2
Gross Asset Value
5.3.2
Indemnified Party
7.11.5(g)
Indemnifying Party
7.11.5(g)
Indemnitee
6.9.1
Investor
Preamble
Investor Option Notice
7.12.3
MH Investor Repurchase Notice
7.12.3
Investor Transferors
7.9.1
Lending Member
3.7.2
Liabilities
6.9.1
Liquidator
8.5.1
Losses
7.11.5(f)
Management Holder
Preamble
Member
Preamble
Member Indemnitors
6.9.3
Members
Preamble
OFAC
10.2.1(h)


16





--------------------------------------------------------------------------------

 

Term
Section
Offered Units
7.2.1
Offer Notice
7.2.1
Officers
6.1.8
Option Period
7.13.1(a)
Original Agreement
Recitals
Other Available Securities
7.12.4
Other Business
6.10.2
Patriot Act
10.2.1(h)
Piggyback Notice
7.11.5(e)
Piggyback Response
7.11.5(e)
Proposed Transfer
7.9.1
Public REIT
7.11.5(a)
Purchase Agreement
Recitals
Put Buyer
7.13.1(b)
Put Closing
7.13.4
Put Closing Date
7.13.4
Put Holders
7.13.2
Put Notice
0
Put Option
7.13.1(c)
Put Price
7.13.3
Put Units
7.13.1(d)
Qualifying Business Opportunity
6.10.2
Redemption Right
7.11.3(a)
Reduced Amount
4.1.2
Registration Statement
7.11.5(b)
Regulation D
10.2.1(k)
Regulatory Allocations
5.2.8
REIT Shares
7.11.5(a)
Related Person
6.10.1
Repurchase Option
7.12.1
Restricted Business
6.10.2
Restrictive Covenant
7.12.7
Rule 144
7.11.5(c)
Specified Indemnitees
6.9.3
Subordinated Note
7.12.7
Tag-Along Demand
7.9.1
Tag-Along Notice
7.9.4
Tag-Along Right
7.9.4
Tax Advance
4.1.3
Tax Matters Partner
10.8.1
Transferring Member
7.2.1
Units
3.4.1
Withholding Advance
4.3


17





--------------------------------------------------------------------------------

 



ARTICLE 3

CAPITAL; CAPITAL ACCOUNTS AND MEMBERS
3.1    Generally; Initial Capital Contributions.
3.1.1    The names, addresses, Capital Contributions and Capital Account
balances of the Members, in each case, if any, and the number of Units held by
them, shall at all times be set forth in the books and records of the Company,
which shall be supplemented from time to time by the Board to reflect the
admission of Additional Members and Substitute Members pursuant to this
Agreement, as well as to reflect any changes in the Members’ respective Capital
Contributions, Capital Account balances and Unit ownership pursuant to the terms
of this Agreement.
3.1.2    On the Effective Date, the name, address and initial Capital
Contributions, if any, of, and the number of Units held by, each Member will be
as set forth Exhibit A attached hereto and incorporated herein.
3.2    Additional Contributions. Except as set forth in Section 3.4, or as
otherwise required by law, no Member or Assignee shall be permitted or required
to make any additional Capital Contributions to the Company.
3.3    Capital Accounts. A Capital Account shall be established and maintained
for each Member in accordance with Regulations Sections 1.704-1(b)(2)(iv) and
1.704-2 and the terms of this Agreement to the extent such terms are consistent
with the applicable Regulations.
3.4    Equity Issuances and Additional Members; Preemptive Rights.
3.4.1    Generally. Subject to the terms and restrictions of this Section 3.4,
(a) the Company is authorized to issue equity interests in the Company
designated as “Units,” which shall constitute limited liability company
interests under the Act and shall include initially Common Units and Profit
Units, and (b) the Board or a duly authorized committee thereof is expressly
authorized, by resolution or resolutions, to create and to issue, out of
authorized but unissued Units, different classes, groups or series of Units and
fix for each such class, group or series such voting powers, full or limited or
no voting powers, and such distinctive designations, preferences and relative
participating, optional or other special rights and qualifications, limitations
or restrictions as determined by the Board or a duly authorized committee
thereof. The Board, or a duly authorized committee thereof, shall have the
authority to issue such number of Units of any class, series or tranche pursuant
to clauses (a) and (b) of the immediately preceding sentence as the Board or
such committee shall from time to time determine and admit one or more
recipients of such Units as additional Members (“Additional Members”) from time
to time, on such terms and conditions and for such Capital Contributions as the
Board may determine; provided, however, that without limiting the rights of the
other Members pursuant to Section 3.4.6, Equity Securities to be issued to the
Investor or its Affiliates shall be issued at Fair Market Value as of the date
of such issuance, which Fair Market Value shall be determined pursuant to
Article 9; provided, that (a) in the case of issuances to Investor or its
Affiliates, the

18





--------------------------------------------------------------------------------

 

proceeds of which are used to either (i) fund emergency expenditures of the
Company or its Subsidiaries or (ii) fund the exercise by the Company or its
Subsidiaries of any Purchase Options, Fair Market Value shall be determined in
good faith by the Board, which determination shall be final and the provisions
of Article 9 other than Section 9.1 shall not apply, (b) during the first
12-month period following the Effective Date, the Board shall be entitled to,
but is not required to, use the Original Cost of the Common Units issued as of
the date hereof as the Fair Market Value and (c) in the case of any issuances to
Investor or its Affiliates other than as described in clause (a) above, if the
Board determines in good faith that the Company requires the proceeds thereof
prior to the final determination of Fair Market Value pursuant to Article 9,
then such Equity Securities shall be issued to the Investor or its Affiliate at
Fair Market Value as determined in good faith by the Board, and any difference
between the Fair Market Value as finally determined pursuant to Article 9 and
the Board’s good faith determination shall be contributed by Investor or its
Affiliate (if the final determination exceeds the Board’s good faith
determination) or returned by the Company to Investor or its Affiliate (if the
final determination is less than the Board’s good faith determination), and in
each case the Capital Contributions of the Investor or such Affiliate shall be
adjusted accordingly. The Company is authorized to issue options or warrants to
purchase Units, restricted Units, Unit appreciation rights, phantom Units, and
other Equity Securities, on such terms as may be determined by the Board or a
duly authorized committee thereof. The Board shall appropriately adjust the
economic provisions of this Agreement to reflect the issuance of additional
Equity Securities pursuant to this Section 3.4, including by amending the
distribution provisions of Section 4.1 and associated definitions, as necessary.
3.4.2    Common Units. The Common Units shall have such rights to allocations
and distributions as may be authorized and set forth under this Agreement. The
relative rights, powers, preferences, duties, liabilities and obligations of
holders of the Common Units shall be as set forth herein. Each holder of Common
Units shall be entitled to vote, in person or by proxy, on a pro rata basis in
accordance with the relative ownership of Common Units for each Member as of the
applicable date and time on all matters upon which Members have the right to
vote as set forth in this Agreement and provided under the Act.
3.4.3    Profit Units. The Management Agreement provides for the issuance and
terms of Profit Units in order to provide equity incentive compensation to
selected Directors, executives and other service providers (including the EIK
Manager) of the Company and its Affiliates, with such terms, conditions, rights
and obligations, including vesting, forfeiture and repurchase, as provided in
the Incentive Plan and applicable Profit Unit Agreement. The Profit Units shall
not be entitled to any voting rights. As of the date hereof, the only issued and
outstanding Profit Units have been issued to the EIK Manager.
3.4.4    Section 83(b) Election Required. Notwithstanding any provision of this
Agreement to the contrary, each Member shall, as a condition subsequent to the
receipt of any Profit Units (or other Units subject to a substantial risk of
forfeiture), execute and deliver a valid and timely election under Section 83(b)
of the Code to both the IRS and the Company within thirty (30) days of the date
of receipt of such Units. Any issuance of Units to a Person who fails to make
such a valid and timely election shall be null and void ab initio, unless
otherwise determined by the Board.

19





--------------------------------------------------------------------------------

 

3.4.5    Certificates; Legend. Unless and until the Board shall determine
otherwise, the Units shall be uncertificated and recorded in the books and
records of the Company.
3.4.6    Preemptive Rights. Except for issuances of: (A) Equity Securities
issued in connection with debt financings, debt refinancings, debt
restructurings or similar transactions, (B) Equity Securities issued in
connection with strategic transactions involving the Company or any of its
Subsidiaries and other Persons (including Equity Securities issued in connection
with joint ventures and similar arrangements or as consideration in connection
with an acquisition transaction) the primary purpose of which is other than for
capital raising purposes, (C) Equity Securities issued upon exercise or
conversion of any Warrants, or other Equity Securities which were issued in
compliance with the terms hereof, (D) Equity Securities issued to officers,
directors, consultants, employees or other service providers (including the EIK
Manager) of the Company or any of its Subsidiaries pursuant to the Management
Agreement or any incentive or compensation plans, (E) Units issued in connection
with any Unit split, Unit dividend or recapitalization of the Company, if the
Company authorizes the issuance or sale of any Equity Securities, the Company
shall offer to sell to each Member (other than Excluded Members) a portion of
such securities such that such Member’s Percentage Interest immediately prior to
such issuance or sale would be the same as its Percentage Interest immediately
after such issuance or sale or (F) up to $125,000 in preferred Equity Securities
issued to the Investor to facilitate the admission of accommodation preferred
holders at the Investor; provided, that no Member who solely owns Profit Units
or is entitled to purchase less than $10,000 of such securities after
determination of such Member’s Percentage Interest (an “Excluded Member”) shall
have any rights under this Section 3.4.6. Each such Member shall be entitled to
purchase such securities at the most favorable price and on the most favorable
terms as such securities are to be offered to any other Persons; provided, that
if all Persons entitled to purchase or receive such securities are required to
also purchase other securities of the Company, the holders exercising their
rights pursuant to this Section 3.4.6 shall also be required to purchase the
same strip of securities (on the same terms and conditions) that such other
Persons are required to purchase. The purchase price for all Equity Securities
offered to such holders hereunder shall be payable in cash. Notwithstanding
anything to the contrary contained herein, the rights of any Member pursuant to
this Section 3.4.6 shall be deemed satisfied if the Company provides (or causes
to provide) each Member entitled to such rights the right to purchase from the
Company or any Person within thirty (30) days after the issuance giving rise to
such right (or, in the case of any issuances contemplated by Section 3.4.1(c),
thirty (30) days after the final determination of Fair Market Value), the same
amount of Equity Securities that such Member had the right to purchase under
this Section 3.4.6.
(a)    In order to exercise its purchase rights hereunder, a Member must within
20 calendar days after receipt of written notice from the Company describing in
reasonable detail the securities being offered, the purchase price thereof, the
payment terms and such holder’s Percentage Interest, deliver a written notice to
the Company describing such holder’s election as to whether and to what extent
such holder desires to purchase its Percentage Interest, and whether such holder
elects to purchase any securities that are not fully subscribed in excess of its
Percentage Interest. If all of the securities offered to such Members are not
fully subscribed, the remaining securities shall be allocated to the holders

20





--------------------------------------------------------------------------------

 

electing to purchase more than their full allotment pursuant to the immediately
preceding sentence, pro rata based on their Percentage Interest.
(b)    Upon the expiration of the offering period described above, the Company
shall be entitled to sell such securities which such Members have not elected to
purchase during the 180 days following such expiration at a price not less and
on other terms and conditions not more favorable to the purchasers thereof than
that offered to such holders. Any securities offered or sold by the Company
after such 180-day period must be reoffered to such Members pursuant to the
terms of this Section 3.4.
(c)    Notwithstanding anything to the contrary in this Section 3.4, in the
event any Subsidiary of the Company issues Subsidiary Equity Securities to any
member of the Investor Group, the rights of each Member under this Section 3.4.6
shall apply mutatis mutandis to such issuance.
(d)    Notwithstanding anything to the contrary in this Section 3.4, in no event
shall a Member have a right to purchase Equity Securities of the Company
pursuant to this Section 3.4.6 if such Member is not, at the time of such
issuance, an “accredited investor” (as defined in Regulation D promulgated under
the Securities Act) or if the issuance of additional Equity Securities of any
class, or interests convertible into or exercisable for such Equity Securities,
to such Member would require registration under the Securities Act.
3.4.7    The rights of the Members under this Section 3.4 shall terminate upon
the consummation of the first to occur of (A) a Public Offering with respect to
the Company (and no preemptive rights shall be granted in connection therewith)
or (B) a Sale of the Company.
3.5    Return of Capital Contributions. Except as otherwise provided in this
Agreement or with the prior written consent of the Board: (a) no Member shall
demand or be entitled to receive a return of or interest on its Capital
Contributions or Capital Account balance, (b) no Member shall withdraw any
portion of its Capital Contributions or receive any distributions from the
Company as a return of capital on account of such Capital Contributions, and
(c) the Company shall not redeem or repurchase the Units of any Member.
3.6    Liability of Members. Except as otherwise required by any non-waivable
provision of the Act or other applicable law: (a) no Member shall be personally
liable in any manner whatsoever for any debt, liability or other obligation of
the Company, whether such debt, liability or other obligation arises in
contract, tort, or otherwise; and (b) no Member shall in any event have any
liability whatsoever in excess of (i) the amount of any unconditional obligation
of such Member to make additional Capital Contributions to the Company pursuant
to this Agreement, and (ii) the amount of any wrongful distribution to such
Member, if, and only to the extent, such Member has actual knowledge (at the
time of the distribution) that such distribution is made in violation of the
Act.

21





--------------------------------------------------------------------------------

 

3.7    Member Loans.
3.7.1    No Member shall be required to make any loans or otherwise lend any
funds to the Company or its Subsidiaries.
3.7.2    A Member or an Affiliate of any Member (the “Lending Member”) may make
loans to the Company or its Subsidiaries with the consent of such Member and the
Board, provided that such loans made by a Member or any Affiliate thereof shall
be on commercially reasonable terms no less favorable to the Company or its
Subsidiaries than would be reasonably expected to be available, after reasonable
due inquiry of third party financing sources that would reasonably be expected
to fund such loans on market terms as reasonably determined by the Board.
3.7.3    Loans by Members to the Company shall not be considered Capital
Contributions. If any Member shall loan funds to the Company in excess of the
amounts required hereunder to be contributed by such Member to the capital of
the Company, the making of such loans shall not have any effect on such Member’s
Capital Account balance. The amount of any such loans shall be a debt of the
Company to such Member and shall be payable or collectible solely from the
assets of the Company in accordance with the terms and conditions upon which
such loans are made.
3.8    Loans by Third Parties. Subject to Section 6.5, the Board may, from time
to time, cause the Company to borrow funds or enter into any similar credit,
guarantee, financing or refinancing arrangements (collectively, “Credit
Arrangements”), or cause or permit Subsidiaries of the Company to do the same,
for any purpose consistent with the purpose of the Company from or with any
Person upon such terms as are acceptable to the Board (provided that the
provisions of Section 3.7.2 with respect to any Credit Arrangements provided by
a Member or any Affiliate of such Member shall apply), and to pledge, enter into
a negative pledge or otherwise secure such borrowings or similar arrangements
with or with respect to any Company Assets.
ARTICLE 4

DISTRIBUTIONS
4.1    Distributions . Except as otherwise provided in this Section 4.1 or in
Section 4.2 and Article 8, no Member shall be entitled to receive distributions
from the Company.
4.1.1    Distributions Generally(a)    . Except as otherwise set forth in
Sections 4.1.2, 4.1.3, 4.5, 4.6 and 4.7, the Board may in its sole discretion
(but shall not be obligated to) make distributions at any time or from time to
time to the holders of Units in the following manner; provided, for the
avoidance of doubt, that each holder of a Profit Unit shall be entitled to
participate in distributions in respect of such Profit Unit pursuant to this
Section 4.1.1 and Section 8.5 only after cumulative distributions pursuant to
this Section 4.1.1 and/or Section 8.5 equal the Distribution Hurdle applicable
to such Profit Unit:

22





--------------------------------------------------------------------------------

 

(a)    first, to each holder of Common Units (based on each such holder’s
respective ownership of Common Units) until such holder’s Unrecovered Capital
equals zero;
(b)    second, to each holder of Common Units and each holder of Time-Based
Profit Units (based on each such holder’s respective Pro Rata Share) until the
aggregate amount of distributions received by such holders pursuant to Section
4.1.1(a) and this Section 4.1.1(b) equals the Distribution Hurdle applicable to
the Performance Profit Units;
(c)    third, to each holder of Performance Profit Units (based on each such
holder’s respective Pro Rata Share) until each such holder of Performance Profit
Units has received distributions pursuant to this Section 4.1.1(c) with respect
to each Performance Profit Unit equal to the amount distributed with respect to
each Time-Based Profit Unit pursuant to Section 4.1.1(b); and
(d)    thereafter, to each holder of Common Units and Profit Units (based on its
respective Pro Rata Share).
4.1.2    Limitation on Distributions to Holders of Profit Units. It is the
intention of the parties to this Agreement that distributions to any holder of a
Profit Unit shall be limited to the extent necessary so that each Profit Unit
constitutes a Profits Interest. In furtherance of the foregoing, and
notwithstanding anything to the contrary in this Agreement, the Board shall, if
necessary, limit distributions to any holder of a Profit Unit so that such
distributions do not exceed the available profits in respect of such holder’s
Profit Unit. If a Member’s distributions are reduced pursuant to the preceding
sentence (and not Section 4.1.1), the amount so reduced (the “Reduced Amount”)
shall instead be distributed to the other Members (the “Excess Distribution
Members”) under Section 4.1.1 and the Board shall be permitted to (but shall not
be required to) make appropriate adjustments (as determined by the Board) to
future distributions with respect to such Member holding a Profit Unit under
Section 4.1.1 so that such Member receives (consistent with the principles of
this Section 4.1.2) an amount equal to the Reduced Amount out of amounts that,
but for this sentence, would have been distributed to the Excess Distribution
Members.
4.1.3    Tax Advances. To the extent funds of the Company are available for
distribution by the Company, the Board shall cause the Company to distribute to
each Member with respect to each Fiscal Quarter of the Company an amount of cash
(a “Tax Advance”) which in the good faith judgment of the Board equals:
(a)    the amount of taxable income allocable to such Member in respect of such
Fiscal Quarter, plus any amount of taxable income otherwise recognized by such
Member attributable to such Member’s right to receive distributions pursuant to
this Section 4.1 and Section 8.5 reduced (but not below zero) by the excess, if
any, of (A) the aggregate amount of taxable loss allocated to such Member in the
current and all prior fiscal periods of the Company over (B) the aggregate
amount of taxable income (including any remedial items thereof) allocated to
such Member in all prior fiscal periods of the Company, multiplied by;

23





--------------------------------------------------------------------------------

 

(b)    the combined maximum federal, state and local income tax rate to be
applied with respect to such taxable income (calculated by using the highest
maximum combined marginal federal, state and local income tax rates to which any
Member may be subject and taking into account the character of such taxable
income and the deductibility of state income tax for federal income tax
purposes); provided, that the Board in its discretion may make adjustments to
the calculation set forth above if necessary so that the Members have an
adequate amount of cash necessary to pay taxes on income allocated by the
Company to the Members.
All Tax Advances made to a Member shall be treated as an advance against, and
thus reduce, the amount of the next succeeding distribution or distributions
which would otherwise have been paid to such Member pursuant to Section 4.1.1
and Section 8.5, if applicable. To the extent that an amount otherwise
distributable to a Member is so applied, it shall be treated for all purposes
hereof as if such amount had actually been distributed to such Member pursuant
to Section 4.1.1 or Section 8.5, if applicable.


4.2    Distributions Upon Liquidation. Distributions made in conjunction with
the final liquidation of the Company shall be applied or distributed as provided
in Article 8.
4.3    Withholding. The Company may withhold distributions or portions thereof
if it is required to do so by any applicable rule, regulation or law, and each
Member hereby authorizes the Company to withhold from or pay on behalf of or
with respect to such Member any amount of federal, state, local or foreign taxes
that the Board in good faith determines the Company is required to withhold or
pay with respect to any amount distributable or allocable to such Member
pursuant to this Agreement. Any amount paid on behalf of or with respect to a
Member pursuant to this Section 4.3 shall be treated as having been distributed
to such Member as an advance against the next distributions that would otherwise
be made to such Member, and such amount shall be satisfied by setoff from such
next distributions (a “Withholding Advance”). Each Member will furnish the Board
with such information as may reasonably be requested by the Board from time to
time to determine whether withholding is required, and each Member will promptly
notify the Board if such Member determines at any time that it is subject to
withholding. Any amounts withheld on distributions or allocations by the Company
in respect of some but not all Members shall be treated as a Withholding Advance
with respect to the Member in respect of whom such withholding was made.
4.4    Distributions in Kind. No right is given to any Member to demand or
receive property other than cash as provided in this Agreement. The Board may
determine to make a distribution in kind of Company Assets to the Members, and
such Company Assets shall be distributed in such a fashion as to ensure that the
fair market value thereof is distributed and allocated in accordance with this
Article 4 and Articles 5 and 8 hereof.
4.5    No Distributions with Respect to Unvested Units. A Member holding an
Unvested Unit shall only be entitled to receive a distribution in respect of
such Unvested Unit in an amount equal to the Tax Advances (if any) made with
respect to such Unvested Unit in accordance with Section 4.1.3. If a Member’s
distributions are reduced pursuant to this Section 4.5, the Board shall make
appropriate adjustments (as determined by the Board) to future distributions
under Section 4.1.1 with respect to such Member holding a Profit Unit so that
such Member receives, from the next distribution(s) following the vesting of an
Unvested Unit

24





--------------------------------------------------------------------------------

 

(consistent with the principles of this Article 4), an aggregate amount equal to
the amount that but for this Section 4.5, would have been distributed to such
Member.
4.6    Limitations on Distributions. Notwithstanding any provision to the
contrary contained in this Agreement, neither the Company nor the Board, on
behalf of the Company, shall make a distribution to any Person in violation of
the Act or other applicable law.
4.7    Set-Off. The payment of any distributions to a Member pursuant to this
Article 4 shall not be subject to any set-off, counterclaim, recoupment,
defense, or other right that the Company or any of its Subsidiaries may have
against the Member, other than (i) undisputed amounts owed by the Member to the
Company or any of its Subsidiaries in respect of claims for fraud committed by
such Member, (ii) as otherwise permitted pursuant to the last sentence of
Section 9.02(c) of the Purchase Agreement or (iii) as otherwise required under
applicable law; provided, that, except as set forth in Section 4.1.3, Tax
Advances shall not be subject to any set-off, counterclaim, recoupment, defense
or other right that the Company or any of its Subsidiaries may have against the
Member.
ARTICLE 5

ALLOCATIONS OF NET PROFITS AND NET LOSSES
5.1    General Allocations of Net Profits and Losses. Net Profits and Net Losses
shall be determined and allocated with respect to each fiscal year or other
period of the Company: (a) as of the end of such fiscal year, (b) at such times
as the Gross Asset Value of any Company Asset is adjusted pursuant to the
definition thereof, and (c) at such other times as may be required or permitted
pursuant to this Agreement or otherwise under the Code. Except as otherwise
provided in this Agreement, Net Profits and Net Losses (and, to the extent
necessary, individual items of income, gain, loss, deduction or credit) of the
Company shall be allocated among the Members in a manner such that, after giving
effect to the special allocations set forth in Section 5.2, the Capital Account
balance of each Member, immediately after making such allocation, is, as nearly
as possible, equal to (i) the distributions that would be made to such Member
pursuant to Section 8.5, if the Company were dissolved, its affairs wound up and
its assets sold for cash equal to their Gross Asset Value, all Company
liabilities were satisfied (limited with respect to each nonrecourse liability
to the Gross Asset Value of the assets securing such liability), and the net
assets of the Company were distributed, in accordance with Section 8.5 (without
regard for any restrictions that may apply to distributions in respect of
unvested Profits Units) to the Members immediately after making such allocation,
minus (ii) such Member’s share of Company Minimum Gain and Member Minimum Gain,
computed immediately prior to the hypothetical sale of assets.
5.2    Regulatory Allocations. Notwithstanding the foregoing provisions of this
Article 5, the following special allocations shall be made in the following
order of priority:
5.2.1    If there is a net decrease in Company Minimum Gain during a Company
taxable year, then each Member shall be allocated items of Company income and
gain for such taxable year (and, if necessary, for subsequent years) in an
amount equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with

25





--------------------------------------------------------------------------------

 

Regulations Section 1.704-2(g)(2). This Section 5.2.1 is intended to comply with
the minimum gain chargeback requirement of Regulations Section 1.704-2(f) and
shall be interpreted consistently therewith.
5.2.2    If there is a net decrease in Member Minimum Gain attributable to a
Member Nonrecourse Debt during any Company taxable year, each Member who has a
share of the Member Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such taxable year (and,
if necessary, subsequent years) in an amount equal to such Member’s share of the
net decrease in Member Minimum Gain attributable to such Member Nonrecourse
Debt, determined in a manner consistent with the provisions of Regulations
Section 1.704-2(g)(2). This Section 5.2.2 is intended to comply with the partner
nonrecourse debt minimum gain chargeback requirement of Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
5.2.3    If any Member unexpectedly receives an adjustment, allocation, or
distribution of the type contemplated by Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of income and gain shall be
allocated to all such Members (in proportion to the amounts of their respective
Adjusted Capital Account Deficits) in an amount and manner sufficient to
eliminate the Adjusted Capital Account Deficit of such Member as quickly as
possible. It is intended that this Section 5.2.3 qualify and be construed as a
“qualified income offset” within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d).
5.2.4    If the allocation of income, gain, loss or deduction (or an item
thereof) to a Member as provided in Section 5.1 would create or increase an
Adjusted Capital Account Deficit, there shall be allocated to such Member only
that amount of income, gain, loss or deduction (or an item thereof) as will not
create or increase an Adjusted Capital Account Deficit. The allocated item that
would, absent the application of the preceding sentence, otherwise be allocated
to such Member shall be allocated to the other Members in accordance with their
relative Pro Rata Share, subject to the limitations of this Section 5.2.4.
5.2.5    To the extent that an adjustment to the adjusted tax basis of any
Company Asset pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or Regulations
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
its Interest, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Members in accordance with their interests in the
Company in the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies,
or to the Members to whom such distribution was made in the event that
Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
5.2.6    The Nonrecourse Deductions for each taxable year of the Company shall
be allocated to the Members in accordance with their respective Pro Rata Share.
5.2.7    The Member Nonrecourse Deductions shall be allocated each year to the
Member that bears the economic risk of loss (within the meaning of Regulations

26





--------------------------------------------------------------------------------

 

Section 1.752-2) for the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable.
5.2.8    The allocations set forth in this Section 5.2 (the “Regulatory
Allocations”) are intended to comply with certain requirements of Regulations
Sections 1.704-1(b) and 1.704-2. Notwithstanding the provisions of Section 5.1,
the Regulatory Allocations shall be taken into account in allocating other items
of income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of other items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each such Member if the Regulatory Allocations had not occurred.
5.3    Tax Allocations.
5.3.1    Except as provided in Section 5.3.2, for income tax purposes under the
Code and the Regulations, each Company item of income, gain, loss and deduction
shall be allocated between the Members as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to this Article 5.
5.3.2    Tax items with respect to Company Assets that are contributed to the
Company with a Gross Asset Value that varies from their basis in the hands of
the contributing Member immediately preceding the date of contribution shall be
allocated between the Members for income tax purposes pursuant to Regulations
promulgated under Code Section 704(c) so as to take into account such variation.
With respect to the Members’ initial Capital Contributions and any Section
704(c) allocations arising or existing on or about the date of this Agreement,
the Company shall account for such variation under the “traditional method” as
described in Regulations Section 1.704-3(b). If the Gross Asset Value of any
Company Asset, whenever acquired, is later determined or adjusted pursuant to
subparagraph (a), subparagraph (b) or subparagraph (c) of the definition of
“Gross Asset Value” in Section 2.1, subsequent allocations of income, gain, loss
and deduction with respect to such Company Asset shall take account of any
variation between the adjusted basis of such Company Asset for federal income
tax purposes and its Gross Asset Value in the same manner as under Code
Section 704(c) and the Regulations promulgated thereunder under any method
approved under Code Section 704(c) and the applicable Regulations as chosen by
the Board. Allocations pursuant to this Section 5.3.2 are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Member’s Capital Account or share of Net Profits, Net
Losses and any other items or distributions pursuant to any provision of this
Agreement.
5.4    Other Provisions.
5.4.1    For any fiscal year or other period during which any part of a Unit or
Economic Interest is Transferred between the Members or to another Person, the
portion of the Net Profits, Net Losses and other items of income, gain, loss,
deduction and credit that are allocable with respect to such part of a Unit or
Economic Interest shall be apportioned between the transferor and the transferee
under any method allowed pursuant to Code Section 706 and the applicable
Regulations as determined by the Board.

27





--------------------------------------------------------------------------------

 

5.4.2    In the event that the Code or any Regulations require allocations of
items of income, gain, loss, deduction or credit different from those set forth
in this Article 5, the Board is hereby authorized to make new allocations in
reliance on the Code and such Regulations, and no such new allocation shall give
rise to any claim or cause of action by any Member.
5.4.3    The Members acknowledge and are aware of the income tax consequences of
the allocations made by this Article 5 and hereby agree to be bound by the
provisions of this Article 5 in reporting their shares of Net Profits, Net
Losses and other items of income, gain, loss, deduction and credit for federal,
state and local income tax purposes.
5.4.4    All matters concerning the allocations and other determinations
provided for in this Article 5 and any accounting procedures not expressly
provided for in this Agreement shall be determined by the Board in a manner
consistent with the terms and intent of this Agreement.
Tax Treatment of Warrants5.5.1    . Solely for U.S. federal, state and local
income tax purposes, the Members agree that the exercise of a Warrant shall be
treated (a) first, as a compensatory payment to the Member exercising the
Warrant (an “Exercising Member”) in an amount equal to the difference between
the value of the Common Units received by such Exercising Member and the
Exercise Price (as defined in the applicable Warrant Agreement) of such Warrant
and (b) second, as a capital contribution to the Company by the Exercising
Member of cash in an amount equal to the sum of the compensatory payment
received in clause (a) of this Section 5.5 and the Exercise Price in exchange
for the Common Units received by such Exercising Member.
ARTICLE 6

OPERATIONS
6.1    Management by the Board.
6.1.1    Subject to such matters which are expressly reserved hereunder to the
Members for decision, the business and affairs of the Company shall be managed
by a board of directors (the “Board”). Except as otherwise expressly provided in
this Agreement (including the delegation on the date hereof of certain matters
for approval by the Investor pursuant to Exhibit D), the Board shall have sole
and complete charge and management of all the affairs and business of the
Company, in all respects and in all matters and shall have full, exclusive and
complete discretion to manage and control the business and affairs of the
Company, to make all decisions affecting the business and affairs of the Company
and to take all such actions as it deems necessary or appropriate to accomplish
the purposes and direct the affairs of the Company. The Members understand that
the Board shall manage and control the business and affairs of the Company in a
manner consistent with Investor’s status as a REIT Member.
6.1.2    Except as otherwise provided in this Agreement, the Board shall have
the sole power and authority to bind the Company, except and to the extent that
such

28





--------------------------------------------------------------------------------

 

power is expressly delegated in writing to any other Person by the Board
(including through the appointment of officers of the Company).
6.1.3    Each director (“Director”) of the Company shall be deemed to be a
“manager” of the Company (as defined in Section 18-101(10) of the Act) for all
purposes under the Act. The Board shall consist of such number of Directors as
may be designated from time to time by a vote of holders of a majority of the
Common Units; provided, that, so long as Randall J. Bufford (“Bufford”) (a)
together with members of his Family Group own at least 50% of the Common Units
owned by him as of the Effective Date and (b) is serving as Chief Executive
Officer of the Company, one (1) of the Directors (the “CEO Director”) shall be
Bufford. The Chairman of the Board, if any, shall be elected by the Directors.
6.1.4    A vote of holders of a majority of the Common Units may remove any
Director from the Board (with or without cause) at any time. No Member shall
take any action to cause the removal of any Director other than in accordance
with this Section 6.1.4.
6.1.5    Any Director may resign at any time by giving written notice to the
Board. The resignation of any Director shall take effect upon receipt of notice
thereof or at such later time as shall be specified in such notice; and, unless
otherwise specified therein, the acceptance of such resignation shall not be
necessary to make it effective.
6.1.6    If at any time a vacancy is created on the Board by reason of the
death, removal or resignation of any Director, a designee shall be appointed to
fill such vacancy or vacancies by the Person or Persons entitled to appoint such
Director pursuant to Section 6.1.3.
6.1.7    Without limiting the generality of the foregoing provisions of this
Section 6.1, but subject to the other express limitations and provisions of this
Agreement requiring the consent of any Member (including Section 6.5), in
furtherance of the Company’s purpose as set forth in Section 1.4, the Board (on
behalf of the Company) shall have full and complete power and authority (and may
delegate such authority pursuant to Section 6.1.8), without the approval of any
Member:
(a)    to take all actions necessary to fulfill the Company’s purpose set forth
in Section 1.4;
(b)    to negotiate, enter into, perform, modify, extend, terminate, amend,
waive, renegotiate, and/or carry out any contracts and agreements of any kind
and nature, including contracts and agreements with any Person, including any
Member or Assignee, or any Affiliate thereof, or any other agent of the Company,
as the Board deems necessary or advisable;
(c)    to, from time to time, employ, engage, hire, or otherwise secure the
services of such Persons, including any Member or any Affiliate thereof, as the
Board may deem necessary or advisable for the administration of the Business,
subject to the provisions of the Master Lease, including the engagement of the
EIK Manager pursuant to the Management Agreement;

29





--------------------------------------------------------------------------------

 

(d)    to exercise or waive any and all rights on behalf of the Company or its
Subsidiaries;
(e)    to acquire, hold, sell, lease, maintain, operate, exchange and otherwise
deal with the Company’s Assets, including the assets of any of its Subsidiaries;
(f)    to make distributions of Company Assets;
(g)    to borrow or lend money on behalf of the Company or any of its
Subsidiaries for any general purpose of the Company or its Subsidiaries; and
(h)    to control all other aspects of the business and operations of the
Company that the Board elects to so control.
6.1.8    The Board may appoint one or more individuals to manage the day-to-day
business affairs of the Company (the “Officers”). The Officers shall serve at
the pleasure of the Board for such terms and with such powers and duties
(including any obligations to periodically report to the Board) as shall be
determined from time to time by the Board. To the extent delegated by the Board,
the Officers shall have the authority to act on behalf of, bind and execute and
deliver documents in the name and on behalf of the Company. Unless otherwise
specified by the Board, such Officers shall have such authority and
responsibility in respect of the Company as is generally attributable to the
holders of such offices in corporations incorporated under the laws of Delaware.
In addition, the Board may designate such other Persons to act as agents of the
Company’s business as the Board shall determine in its sole and absolute
discretion, and the actions of such other Persons taken in such capacity and in
accordance with this Agreement shall bind the Company to the same extent the
Board is authorized to bind the Company.
6.1.9    Subject to the Board’s discretion and the provisions of Section 6.1.8,
the Chief Executive Officer shall manage and control the day-to-day business and
operations of the Company. The Chief Executive Officer shall initially have the
powers, authority and responsibilities set forth on Exhibit D hereto, which may
be amended at any time by the Board in its sole and absolute discretion in
accordance therewith, and the Company and the Members acknowledge and agree that
the mere amendment of Exhibit D shall not, in and of itself, give rise to a
determination of whether there has been a material diminution in such Member’s
authority with respect to determining the existence of “Good Reason” for
purposes of this Agreement or any other agreements (including any restrictive
covenant agreements) between the Company and such Member unless such amendment
constitutes or otherwise causes “Good Reason” to occur by way of a material
diminution in such Member’s authority with respect to the Company or any of its
direct or indirect Subsidiaries. The Chief Executive Officer shall present to
the Board on an annual basis (at such time as the Board shall from time to time
determine) an annual budget and business plan of the Company for the Board’s
approval and shall manage the ordinary course of the Company’s business and
operations pursuant to such documents. The Chief Executive Officer will be
authorized to delegate the powers and authority vested in him to other officers
of the Company and its Subsidiaries, all of whom shall report to the Chief
Executive Officer. The initial Chief Executive Officer of the Company shall be
Bufford.

30





--------------------------------------------------------------------------------

 

6.2    Meetings of the Board.
6.2.1    Subject to Section 6.2.2, the Board shall meet at least quarterly and
at such other such times as may be necessary for the Company’s business. The
presence of a majority of the Directors then in office shall constitute a quorum
at any meeting of the Board.
6.2.2    Meetings of the Board may be called for by any Director. Notice of any
special meeting of the Board shall be given at least twenty-four (24) hours
prior to any meeting by written notice to each Director at his or her address
including the time and place of such meeting. Notice of any Board meeting may be
waived by any Director before but not after such meeting. Meetings of the Board
may be conducted in person or by conference telephone or videoconference
facilities and each Director shall be entitled to participate in any meeting of
the Board (whether or not conducted in person) by telephone.
6.2.3    Each Director shall receive one (1) vote. All actions of the Board
shall require the affirmative vote of a majority of votes cast by all the
Directors. Any reference in this Agreement to the affirmative vote of a majority
of the Directors shall be deemed to mean a majority of the votes cast by all
Directors.
6.2.4    Any action required or permitted to be taken at any meeting of the
Board may be taken without a meeting if such number of Directors sufficient to
approve such action pursuant to the terms of this Agreement consents thereto in
writing; provided, however, that a copy of the action taken by written consent
must be promptly sent to all Directors and filed with the minutes of proceedings
of the Board.
6.2.5    The Company or any of its Subsidiaries shall reimburse each Director
for the reasonable travel and accommodation costs incurred by such Director to
attend meetings of the Board or a committee thereof or the board of directors
(or similar governing body) of a Subsidiary of the Company, in each case, as
approved by the Board.
6.3    Member Meetings.
6.3.1    The Members may vote, approve a matter or take any action by the vote
of Members holding Common Units entitled to vote at a meeting, in person or by
proxy, or without a meeting by the written consent of Members pursuant to
Section 6.3.2. Meetings of the Members may be called by Members holding a
majority of the Common Units and shall be held upon not less than two (2)
Business Days nor more than sixty (60) days’ prior written notice of the time
and place of such meeting delivered to each holder of Common Units in the manner
provided in Section 10.7. Notice of any meeting may be waived by any Member
before or after any meeting. Meetings of the Members may be conducted in person
or by conference telephone, videoconference or webcast facilities.
6.3.2    Any action may be taken by the Members without a meeting if authorized
by the written consent of the Members holding Common Units sufficient to approve
such action pursuant to the terms of this Agreement. In no instance where action
is authorized by written consent will a meeting of Members be required to be
called or notice be required to be

31





--------------------------------------------------------------------------------

 

given; provided, however, that a copy of the action taken by written consent
must be promptly sent to all Members holding Common Units and filed with the
records of the Company.
6.3.3    For any meeting of Members, the presence in person or by proxy of
Members owning Common Units representing at least a majority of the Common Units
shall constitute a quorum for the transaction of any business. Except as
otherwise provided in this Agreement, the affirmative vote of Members owning
Common Units representing at least a majority of the Common Units shall
constitute approval of any action.
6.3.4    Notwithstanding anything to the contrary in this Section 6.3, any
Management Holder that is, directly or indirectly, an employee, officer,
director, trustee, member, consultant, owner or partner of, or otherwise
performs services for, a Competitor of the Company or any of its Subsidiaries,
may be excluded from the portion of any meeting of the Members by the Board and
shall not be entitled to receive any materials or minutes of such meeting or
relating to any written consent of the Members, in each case, to the extent such
meeting, consent, materials or minutes include competitively sensitive
information, as determined by the Board; provided, that the foregoing
restrictions shall not apply to ownership of less than five percent (5%) of the
outstanding securities of any class of any publicly-traded securities of a
corporation that is a Competitor so long as such Management Holder does not,
directly or indirectly, have any active participation in the management or other
business of such corporation.
6.4    Powers to Bind the Company.
6.4.1    No Director (acting in his or her capacity as such) shall have any
authority to bind the Company to any third party with respect to any matter
except pursuant to a resolution expressly authorizing such action which
resolution is duly adopted by the Board by the affirmative vote required for
such matter pursuant to this Agreement.
6.4.2    Except as otherwise expressly provided in this Agreement or as the
Board may delegate, the Members shall not participate in the management of the
Company, and shall have no right, power or authority to act for or on behalf of,
or otherwise bind, the Company. Except as expressly provided in this Agreement
or required by any non-waivable provisions of applicable law, Members shall have
no right to vote on or consent to any other matter, act, decision, or document
involving the Company or its business. No Member shall take any action in the
name of or on behalf of the Company, including assuming any obligation or
responsibility on behalf of the Company, unless such action, and the taking
thereof by such Member, shall have been expressly authorized by the Board or
shall be expressly and specifically authorized by this Agreement.
6.5    Limitations on Authority of the Board.
6.5.1    Notwithstanding any contrary provision of this Agreement (except
Section 6.5.2, below), the Board shall not permit the Company or any of its
Subsidiaries to enter into any material transaction, arrangement or agreement
between Investor or any Affiliate thereof, on the one hand, and the Company or
any of its Subsidiaries, on the other hand, without the approval in each
instance of either (a) a majority of the disinterested Directors on the

32





--------------------------------------------------------------------------------

 

Board or (b) Management Holders holding a majority of the Common Units held by
the Management Holders; provided, however, that such approval shall not be
required for:
(a)    the issuance of any Equity Securities pursuant to the terms and
provisions of this Agreement;
(b)    any transaction, arrangement or agreement on commercially reasonable
terms no less favorable (as reasonably determined by the Board) to the Company
or its Subsidiary than would be available from an independent third party after
arm’s length negotiation; or
(c)    any other transaction, arrangement or agreement expressly required or
expressly permitted by the Transaction Documents, subject to the terms and
restrictions set forth therein.
6.5.2    Notwithstanding the other provisions of this Section 6.5, the Company
or any of its Subsidiaries shall not enter into any material transaction,
arrangement or agreement with the EIK Manager (including the Management
Agreement) without the approval in each instance of the Board (excluding the CEO
Director).
6.6    Committees.
6.6.1    The Board may designate one or more committees, each committee to
consist of one or more of the Directors. The Board may designate one or more
Directors as alternate members of any committee, who may replace any absent or
disqualified member at any meeting of any such committee. In the absence or
disqualification of a member of a committee, and in the absence of a designation
by the Board of an alternate member to replace the absent or disqualified
member, the member or members thereof present at any meeting and not
disqualified from voting, whether or not such member or members constitute a
quorum, may unanimously appoint another member of the Board to act at the
meeting in the place of any absent or disqualified member. Any committee, to the
extent permitted by law and provided in the resolution establishing such
committee, shall have and may exercise all the powers and authority of the Board
in the management of the business and affairs of the Company. Each committee
shall keep regular minutes and report to the Board when required; provided, that
the CEO Director may be excluded from the portion of any meeting of any such
committee and shall not be entitled to receive any materials or minutes of such
meeting, in each case, to the extent (a) such meeting, materials or minutes
relate to the compensation of the Chief Executive Officer of the Company or such
CEO Director, or (b) required to avoid any conflict of interest or to maintain
the privileged status of such discussion or materials.
6.6.2    The Board may form an advisory committee (the “Advisory Committee”)
comprising of such Persons (including industry experts and other third party
professionals) and having such responsibilities as the Board determines, in each
case, in consultation with Bufford, so long as he is the Chief Executive Officer
of the Company. The role of the Advisory Committee shall be to provide the
Board, the Company and the Company’s senior officers with independent guidance
and strategic advice in order to further enhance the value of the Business. In
connection with forming the Advisory Committee, the Board shall

33





--------------------------------------------------------------------------------

 

have the authority to determine, in consultation with Bufford so long as he is
the Chief Executive Officer of the Company, the compensation of the members of
the Advisory Committee to be paid in consideration for services rendered to the
Company (including the issuance of Equity Securities or the creation of
additional incentive compensation plans).
6.7    Reliance by Third Parties. Any Person dealing with the Company or the
Board may rely upon a certificate signed by the Board (or any one or more of its
agents designated by the Board for such purpose or given such authority) as to:
6.7.1    The identity of the Board, any Member of the Company or any Officer;
6.7.2    The existence or non-existence of any facts which constitute a
condition precedent to acts by the Board or in any other manner germane to the
affairs of the Company;
6.7.3    The Persons who are authorized to execute and deliver any instrument or
document for or on behalf of the Company; or
6.7.4    Any act or failure to act by the Company or as to any other matter
whatsoever involving the Company or any Member.
6.8    Records and Reports.
6.8.1    The Company shall cause to be kept (and made available to each holder
of Common Units representing at least 5% of the outstanding Common Units), at
the principal place of business of the Company, or at such other location as the
Board shall reasonably deem appropriate, full and proper ledgers, other books of
account, and records of all receipts and disbursements, other financial
activities, and the internal affairs of the Company.
6.8.2    The Members agree that the books of the Company shall be kept for
accounting purposes in accordance with U.S. generally accepted accounting
principles, consistently applied (“GAAP”), and shall be kept for tax reporting
purposes in accordance with applicable provisions of the Code. Subject to Code
Section 448, the books of the Company may be kept on such other methods of
accounting for tax and financial reporting purposes as may be determined by the
Board. The fiscal year of the Company shall end on December 31 of each year
unless otherwise determined by the Board.
6.8.3    The Company shall also:
(a)    provide to each holder of Common Units within one hundred and twenty
(120) days following the end of each fiscal year of the Company or as soon as
reasonably practicable thereafter, a report that shall include all necessary
information required by the Members for preparation of their federal, state and
local income or franchise tax or information returns, including each Member’s
allocable share of Net Profits, Net Losses and any other items of income, gain,
loss, deduction and credit for such fiscal year;

34





--------------------------------------------------------------------------------

 

(b)    make available to each holder of Common Units within 90 days after the
end of:
(i)    fiscal year 2015, a copy of the annual report on Form 10-K of
Griffin-American Healthcare REIT III, Inc. with respect to the fiscal year ended
December 31, 2015, which annual report shall include a reviewed balance sheet of
the Company and its Subsidiaries for the period ending December 31, 2015; and
(ii)    each fiscal year beginning with fiscal year 2016, a copy of an audited
consolidated statement of income and cash flows of the Company and its
Subsidiaries for such fiscal year, and a copy of an audited consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year,
setting forth in each case comparisons to the preceding fiscal year, all
prepared in accordance with GAAP;
(c)    make available to each holder of Common Units within forty-five (45) days
following the end of each fiscal quarter of the Company or as soon as reasonably
practicable thereafter, a copy of an unaudited balance sheet of the Company as
of the end of such fiscal quarter, and the related unaudited statement of income
and changes in the financial position of the Company for such fiscal quarter;
and
(d)    make available to each holder of Common Units a copy of the Company’s
federal, state and local income tax or information returns for each fiscal year
or portion thereof, concurrent with the filing of such returns.
6.8.4    Beginning with fiscal year 2016, the Board shall cause the books and
records, including financial statements, of the Company to be audited annually
by an independent accounting firm of recognized regional or national standing as
may be selected by the Board, which accounting firm shall be engaged by the
Company.
6.9    Indemnification and Liability.
6.9.1    The Company shall indemnify and hold harmless all officers and agents
of the Company and each of the Directors and Members, including the Member
Representative, and their respective Related Persons (each an “Indemnitee”) to
the full extent permitted by law from and against any and all losses, claims,
demands, costs, damages, liabilities, expenses of any nature (including
reasonable attorneys’ fees and disbursements and other costs of litigation,
whether pending or threatened), judgments, fines, settlements and other amounts,
of any nature whatsoever, known or unknown, liquid or unliquid (collectively,
“Liabilities”) arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
the Indemnitee may be involved, or threatened to be involved as a party or
otherwise, arising out of or incident to the Business, if (a) the Indemnitee
acted in good faith in a manner such Person believed to be within the scope of
such Indemnitee’s authority and in, or not contrary to, the best interests of
the Company, and (b) the Indemnitee’s conduct did not constitute fraud, bad
faith, willful misconduct, gross negligence or material breach of this
Agreement. Notwithstanding anything to the contrary herein, the foregoing
indemnity shall not extend to any Liabilities of a Member arising from such

35





--------------------------------------------------------------------------------

 

Member’s breach of any of its representations, warranties, covenants, agreements
or acknowledgements in this Agreement or any of the other Transaction Documents.
6.9.2    Expenses incurred by an Indemnitee in defending any claim, demand,
action, suit or proceeding subject to this Section 6.9 shall be advanced by the
Company prior to the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of a satisfactory written commitment by
or on behalf of the Indemnitee to repay such amount if it shall be determined
that such Indemnitee is not entitled to be indemnified as authorized in this
Section 6.9.
6.9.3    The indemnification provided by this Section 6.9 shall be in addition
to any other rights to which an Indemnitee may be entitled under any agreement,
as a matter of law or equity or otherwise, and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee. The Company
hereby acknowledges that certain Indemnitees (the “Specified Indemnitees”) may
have rights to indemnification and advancement of expenses provided by a Member
or its Affiliates (directly or by insurance retained by such entity)
(collectively, the “Member Indemnitors”). The Company hereby agrees and
acknowledges that (a) it is the indemnitor of first resort with respect to the
Specified Indemnitees, (b) it shall be required to advance the full amount of
expenses incurred by the Specified Indemnitees, as required by the terms of this
Agreement (or any other agreement between the Company and the Specified
Indemnitees), without regard to any rights the Specified Indemnitees may have
against the Member Indemnitors and (c) it irrevocably waives, relinquishes and
releases the Member Indemnitors from any and all claims against the Member
Indemnitors for contribution, subrogation or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Member Indemnitors on behalf of the Company with respect to any claim for
which the Specified Indemnitees have sought indemnification from the Company
shall affect the foregoing and the Member Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Specified Indemnitees against the
Company.
6.9.4    Any indemnification provided hereunder shall be satisfied solely out of
the Company Assets. No Member shall be subject to personal liability by reason
of these indemnification provisions.
6.9.5    No Indemnitee shall be denied indemnification in whole or in part under
this Section 6.9 by reason of the fact that the Indemnitee had an interest in
the transaction with respect to which the indemnification applies if the
transaction was otherwise permitted by the terms of this Agreement.
6.9.6    Except as set forth in Section 6.9.3, the provisions of this
Section 6.9 are for the benefit of the Indemnitees only and shall not be deemed
to create any rights for the benefit of any other Person.
6.9.7    None of the officers of the Company, of the Board or of any Member
shall be liable to the Company or to any other Member for any Liabilities
sustained or incurred as a result of any act or omission of such Person if
(a) such Person acted in good faith in

36





--------------------------------------------------------------------------------

 

a manner such Person believed to be within the scope of such Person’s authority
and in, or not contrary to, the best interests of the Company, and (b) such
Person’s conduct did not constitute fraud, bad faith, willful misconduct or a
material breach of this Agreement or any of the other Transaction Documents.
6.9.8    The Board is hereby authorized on behalf of the Company to cause the
Company to indemnify, hold harmless and release any agents and/or advisors of
the Company, the Board and the Company’s Affiliates, to the same extent provided
with respect to the Indemnitees in this Section 6.9.
6.10    Duties and Conflicts.
6.10.1    Notwithstanding any other provision of this Agreement, unless
otherwise expressly set forth in Section 6.10.2, none of the Directors (in the
case of the CEO Director, in his capacity as a Director only, without limiting
any obligations under such Director’s employment agreement or as an officer of
the Company or otherwise) or Members or any of their respective Affiliates,
members, equity holders, partners, employees, agents, representatives or other
related persons (each, a “Related Person”), as applicable, shall be liable to
the Company or any other Member or Person for any breach of any implied duty of
loyalty or due care or any other fiduciary duty, other than as a result of any
acts or omissions not committed in good faith or that involve intentional
misconduct. To the extent that, at law or in equity, any Related Person, the CEO
Director (in his capacity as a Director only, without limiting any obligations
under such Director’s employment agreement or as an officer of the Company or
otherwise) or any other Director has duties (including fiduciary duties) and
liabilities relating thereto to the Company or to another Member or Director,
(a) neither the Related Person or any other Director acting under this Agreement
shall be liable to the Company or to any such other Member or Director (if
applicable) to the extent such Related Person or other Director acted in good
faith absent intentional misconduct and in accordance with the provisions of
this Agreement and (b) the Related Person’s or such other Director’s duties and
liabilities are hereby restricted by and subject in all respects to the
provisions of this Agreement. To the fullest extent permitted by law and
notwithstanding any other provision of this Agreement or in any agreement
contemplated herein or applicable provisions of law or equity or otherwise,
whenever in this Agreement or in any other such agreement the Board or any
Member is permitted or required to make a decision or determination or provide
an approval or consent (i) in its “determination”, “sole determination”,
“discretion” or “sole discretion”, under a grant of similar authority or
latitude or in the absence of any other express standard stated herein or
therein (as applicable), the Directors or such Member shall be entitled to act
in their sole discretion, make decisions in its sole determination and consider
only such interests and factors as it desires, including its own interests and
the interests of its Affiliates in addition to the interests of, or factors
affecting, the Company or the other Members, and shall have no duty or
obligation to give any consideration to any interest of, or factors affecting,
the Company, any Member or any other Person, or (ii) in its “good faith” or
under another express standard, the Directors or such Member shall act under
such express standard, shall not be subject to any other or different standard
imposed by applicable law or equity or otherwise and may make determinations or
exercise their discretion differently with respect to different Members.
Notwithstanding anything contained herein, the provisions of this Section 6.10
shall not apply to any Director in his capacity as a paid officer or employee of
the Company or any of its Subsidiaries.

37





--------------------------------------------------------------------------------

 

6.10.2    Notwithstanding the provisions of Section 6.10.1, unless the Company
otherwise agrees in writing, each Management Holder shall, and shall cause each
of its Affiliates to, bring all investment or business opportunities to the
Company of which any of the foregoing become aware and which they believe are,
or may be, within the scope and investment objectives related to the Business,
which would or may be beneficial to the Business, or are otherwise competitive
with the Business (a “Business Opportunity”), and shall not pursue such
opportunity, directly or indirectly through any other Person, unless such
opportunity has been expressly waived by a majority of the Directors other than
the CEO Director. It is the intent of the parties hereto that any Business
Opportunity that (a) has been sourced or generated solely by one or more
Management Holders and (b) is not otherwise readily available to the Investor
Group (whether through public sources, an auction process or a broker, agent or
other representative) but for the efforts of such Management Holder(s) (such
Business Opportunity, a “Qualifying Business Opportunity”) shall belong to the
Company and its Subsidiaries and shall be pursued solely through the Company and
its Subsidiaries. In order to ensure the enforcement of the immediately
preceding sentence, each member of the Investor Group shall not be permitted to
share any such Qualifying Business Opportunity with any other Persons, other
than the Company, its Subsidiaries and their respective employees,
representatives, advisors and agents. The Members expressly acknowledge and
agree that (i) the members of the Investor Group are permitted to have, and may
presently or in the future have, investments or other business relationships
with entities engaged in the Business other than through the Company or any of
its Subsidiaries (an “Other Business”), (ii) the Investor Group has and may
develop a strategic relationship with businesses that are and may be competitive
or complementary with the Company or any of its Subsidiaries, (iii) none of the
members of the Investor Group will be prohibited by virtue of their investments
in the Company, the Company or its Subsidiaries or their Affiliate’s service on
the Board or on any of the Company’s Subsidiaries’ boards of managers or
directors from pursuing and engaging in any such activities, (iv) none of the
members of the Investor Group will be obligated to inform or present to any of
the Company or its Subsidiaries or the Board any such opportunity, relationship
or investment, (v) the other Members will not acquire or be entitled to any
interest or participation in any Other Business as a result of the participation
therein of any of the members of the Investor Group and (vi) the involvement of
the Investor Group in any Other Business (subject to the confidentiality
provisions in the following sentence) will not constitute a conflict of interest
by such Persons with respect to the Company or any of its Subsidiaries or
Members. The Investor Group shall maintain the confidentiality of any
Confidential Information (including with respect to a Qualifying Business
Opportunity) and shall not provide any Confidential Information to its
Affiliates or any other Person in a manner that is detrimental to the Business;
provided, that notwithstanding the foregoing, the parties hereto acknowledge and
agree that certain general industry knowledge may be gained by individuals
employed by the Investor Group and its representatives from reviewing the
Confidential Information and that this general industry knowledge (that is not
specific to the Business), together with residual information, may be used by
such individuals and the Investor Group and its representatives in the ordinary
course of business or otherwise in connection with the activities described in
this Section 6.10.2 so long as, in each case, the Investor Group does not
disclose any Confidential Information in violation of this Agreement. For
purposes of this Agreement, “residual information” shall mean all ideas,
concepts and understandings that would be retained in non-tangible form in the
unaided memory of an ordinary individual. No Director shall also be a director
of any other Person that is

38





--------------------------------------------------------------------------------

 

primarily engaged in the day-to-day operation of a congregate care, skilled
nursing, assisted living and/or Alzheimer’s care facility/community, a pharmacy,
a provider of pharmacy consulting services, a rehabilitation and therapy agency
or outpatient physical therapy clinic (any such business conducted by such other
Person, a “Restricted Business”); provided, that the foregoing shall not
prohibit any Director from serving as a director of (x) Griffin-American
Healthcare REIT III, Inc., (y) NorthStar Healthcare Income, Inc. or (z) any
other Person that is engaged in a Restricted Business if such Restricted
Business is operated by one or more third-party tenants or managers.
6.11    REIT Protections.
6.11.1    Notwithstanding anything to the contrary in this Agreement, unless
each REIT Member shall otherwise consent in writing (which consent may be
withheld in such REIT Member’s sole and absolute discretion), the Company shall
not (and shall not permit any Subsidiary of the Company to):
(a)    own or acquire any stock, loan or other debt or equity securities of or
make any advances to another issuer (including an Affiliate of the Company or
any Member); provided, however, that the Company may own 100% of the membership
interests in Subsidiaries that are disregarded for U.S. federal income tax
purposes; provided, further, that any such Subsidiaries shall also be subject to
the limitations of this Section 6.11; provided, further, that the Company may
own no more than half of the capital interests and profits interests in the
Joint Ventures.
(b)    enter into any lease which provides for rent based on any Person’s net
income or profits;
(c)    directly or indirectly (i) operate or manage a “lodging facility” or a
“health care facility” (as such terms are defined in Code
Sections 856(d)(9)(D)(ii) and 856(e)(6)(D)(ii)), or (ii) provide to any Person
(under a franchise, license, or otherwise) rights to any brand name under which
any lodging facility or health care facility is operated (unless such rights are
held by the Company or any Subsidiary as a franchisee, licensee, or in a similar
capacity and such lodging facility or health care facility is either owned by
the Company or any Subsidiary or is leased to the Company or any Subsidiary from
a REIT);
(d)    make an election or take any action that would cause the Company to fail
to be treated as an entity that is classified as a partnership (other than a
“publicly traded partnership” as defined in Code Section 7704) for United States
federal income tax purposes; or
(e)    amend or modify the Management Agreement or the definition of “Eligible
Independent Contractor” set forth in the Management Agreement.
6.11.2    The Company shall, promptly upon any REIT Member’s request, make
available to such REIT Member all data and information in the possession of the
Company or any of its Company Assets that is determined by such REIT Member to
be necessary or helpful to monitor such REIT Member’s (or its Affiliate’s)
compliance with the

39





--------------------------------------------------------------------------------

 

requirements for qualification as a REIT or taxable REIT subsidiary, as
applicable, under the Code.
6.11.3    Notwithstanding the foregoing or any other provision in this
Agreement, so long as the Company has a REIT Member, the Company shall take any
action to avoid a result that, or refrain from taking any action that, in the
judgment of the Board, in its sole and absolute discretion, could adversely
affect the ability of the REIT Member (or any Affiliate thereof) to continue to
qualify as a taxable REIT subsidiary or a REIT, as applicable, under the Code.
6.12    Member Representative.
6.12.1    The parties have agreed that it is desirable to designate the Member
Representative to act on behalf of each of the Management Holder, to the extent
of the matters set forth in this Agreement (including the full power and
authority on such Management Holder’s behalf to execute and deliver on behalf of
such Management Holder any amendment or waiver hereto; and to do each and every
act and exercise any and all rights which such Management Holders collectively
are permitted or required to do or exercise under this Agreement). The Member
Representative may resign at any time by written notice to the Board, and the
Member Representative may not be removed without its prior written consent. In
the event of the resignation or removal of the Member Representative, a
successor to such position shall be a Management Holder designated by the Board
and reasonably satisfactory to the Management Holders holding a majority of the
Common Units held by the Management Holders. The Member Representative shall
have such powers and authority as are necessary or appropriate to carry out the
functions assigned to it under this Agreement and in any other document
delivered in connection herewith. The designation of the Member Representative
is coupled with an interest, and, except as set forth in the immediately
preceding sentence, such designation is irrevocable and shall not be affected by
the death, incapacity, illness, bankruptcy, dissolution or other inability to
act of any of the Management Holders.
6.12.2    The Board shall be entitled to rely on the actions taken by the Member
Representative without independent inquiry into the capacity of the Member
Representative to so act and shall have no liability to the Management Holders
in connection therewith. All actions, notices, communications and determinations
by the Member Representative to carry out such functions shall conclusively be
deemed to have been authorized by, and shall be binding upon, the Management
Holders. Neither the Member Representative nor any of its agents or
representatives shall have any liability to the Management Holders with respect
to actions taken or omitted to be taken by the Member Representative in such
capacity (or any of its officers, directors, employees, agents or
representatives in connection therewith), except with respect to the Member
Representative’s gross negligence or willful misconduct. Neither the Member
Representative nor any of its agents or representatives shall have any liability
to the Company or the Board as a result of serving in such capacity or otherwise
under this Agreement. The Member Representative will at all times be entitled to
rely on any directions received from the Management Holders; provided, however,
that the Member Representative shall not be required to follow any such
direction, and shall be under no obligation to take any action in its capacity
as Member Representative based upon any such direction. The Member
Representative shall be entitled to engage such counsel, experts and

40





--------------------------------------------------------------------------------

 

other agents and consultants as it shall deem necessary in connection with
exercising its powers and performing its function hereunder and (in the absence
of bad faith on the part of the Member Representative) shall be entitled to
conclusively rely on the opinions and advice of such Persons. The Member
Representative (for itself and its officers, directors, employees, agents and
representatives) shall be entitled to full reimbursement for all reasonable
expenses, disbursements and advances (including fees and disbursements of its
counsel, experts and other agents and consultants) incurred by the Member
Representative in such capacity (or any of its agents or representatives in
connection therewith), and to full indemnification against any loss, liability
or expenses arising out of actions taken or omitted to be taken in its capacity
as the Member Representative (except for those arising out of the Member
Representative’s gross negligence or willful misconduct), including the costs
and expenses of investigation and defense of claims, in each case from the
Company and/or the Management Holders. The Member Representative’s rights
hereunder shall be in addition to, and shall not derogate from any right of
indemnification to which he is entitled pursuant to Section 6.9 or any other
provision. The relationship created herein is not to be construed as a joint
venture or any form of partnership between or among the Member Representative or
any Management Holder for any purpose of applicable law. Neither the Member
Representative nor any of its Affiliates owes any fiduciary or other duty to any
Management Holder.
ARTICLE 7

INTERESTS AND TRANSFERS OF INTERESTS
7.1    Transfers.
Generally.
(a)    Except pursuant to: (i) Sections 7.9, 7.10 or 7.12 (ii) an Approved Sale,
(iii) any Transfer following a Public Offering (subject to entry by the
Transferring Management Holder into certain customary lockup agreements to the
extent requested by the managing underwriter of such Public Offering) or (iv) a
Transfer to a Permitted Transferee, subject to compliance with Sections 7.1.2
and 7.3, no Management Holder shall Transfer all or any portion of its Units
(other than Profit Units) without the prior written consent of the Board, in its
reasonable discretion in light of the best interests of the Company; provided,
however, that (y) each Key Management Member may Transfer Common Units without
the prior written consent of the Board so long as after each such Transfer, such
Key Management Member continues to own no less than fifty percent (50%) of the
Common Units owned by such Key Management Member as of the Effective Date, and
(z) after the tenth anniversary of the Effective Date, a Management Holder may
Transfer all or any part of any Units (other than Profit Units) without the
prior written consent of the Board, subject in each of (y) and (z) to compliance
with the remaining provisions of this Article 7.
(b)    Except as otherwise expressly provided in this Article 7, the recipient
of any Units Transferred in accordance with this Article 7 shall be an Assignee
only, with only the rights provided in Section 7.4, unless and until admitted as
a Substitute Member pursuant to Section 7.6.

41





--------------------------------------------------------------------------------

 

(c)    In the event of a Transfer of any Units (or part thereof) in accordance
with this Agreement, at any time other than at the end of the Company’s fiscal
year, the profits, gains, losses, deductions and credits of the Company for such
fiscal year shall be allocated between or among the respective parties or the
Members, as the case may be, in such manner as determined by the Board which is
consistent with the provisions of Code Section 706(d).
(d)    Notwithstanding anything in this Agreement to the contrary, no Member
other than the Management Holders (which shall be subject to Section 7.1.1(a))
or the Investor or its Affiliates may Transfer its Units (other than Profit
Units) except to the extent permitted by the Board in its sole and absolute
discretion.
(e)    No Member may Transfer any Profit Units except to the extent permitted by
the terms of any applicable Profit Unit Agreement. Each Member acknowledges that
the Profit Units are subject to the repurchase rights set forth in the
applicable Profit Unit Agreements.
7.1.2    Permitted Transfers. Any attempted Transfer of Units by any Member,
other than in strict accordance with this Article 7, shall be null and void ab
initio and the purported transferee shall have no rights as a Member or Assignee
hereunder. No Management Member shall avoid the provisions of this Agreement by
making one or more Transfers to one or more Permitted Transferees and then
disposing of all or any portion of such party’s interest in any such Permitted
Transferee, and any Transfer or attempted Transfer in violation of this covenant
shall be null and void ab initio. If any Management Holder wishes to Transfer
Common Units (other than Transfers following a Public Offering or pursuant to
Section 7.9 or Section 7.10), such Management Holder shall give notice to the
Board of its intention to make such a Transfer not less than twenty (20)
Business Days prior to effecting such Transfer, which notice shall state the
name and address of each Transferee to whom such Transfer is proposed, the
relationship of such Transferee to such Management Holder, the number of Common
Units proposed to be Transferred to such Transferee and the price and other
material terms and conditions of the Transfer.
7.1.3    Transfers by Investor. Notwithstanding any provision hereof to the
contrary, in connection with the Transfer of any Units pursuant to Section 7.9,
7.10 or 7.11, the Investor shall be entitled to elect to cause its equity and/or
the equity of any Blocker of the Investor to be Transferred in such transaction
in lieu of the Investor Transferring its Units in such transaction (and without
any discount in consideration received for such equity and on a tax-deferred or
taxable basis, as determined by the Investor), and the provisions of this
Article 7 shall apply mutatis mutandis to such Transfer.
7.2    First Refusal Rights.
7.2.1    Subject to compliance with all other provisions of this Agreement, at
least 30 days prior to any Transfer of any Units (except pursuant to (i) an
Approved Sale, (ii) the repurchase or forfeiture provisions set forth in Section
7.12 or (iii) a Transfer to a Permitted Transferee), a Management Holder
desiring to make such Transfer (the “Transferring Member”) shall deliver a
written notice (the “Offer Notice”) to each of the

42





--------------------------------------------------------------------------------

 

Company and Investor, specifying in reasonable detail the identity of the
prospective Transferee(s), the number and class of Units to be Transferred (the
“Offered Units”) and the price and other terms and conditions of the proposed
Transfer. The Transferring Member shall not consummate such proposed Transfer
until at least 30 days after the delivery of the Offer Notice, unless the
Transfer proceeds pursuant to the other provisions of this Section 7.2, prior to
the expiration of such 30-day period (the date of the first to occur of such
delivery or such final determination is referred to herein as the “Authorization
Date”).
7.2.2    The Company may elect to purchase all (but not less than all) of the
Offered Units at the price and on the other terms set forth in the Offer Notice,
by delivering written notice of such election to the Transferring Member within
20 days after delivery of the Offer Notice. Any Offered Units not elected to be
purchased by the end of such 20-day period shall be reoffered by the
Transferring Member for the immediately following 10-day period to the Investor.
7.2.3    If the Company or the Investor elects to purchase all of the Offered
Units from the Transferring Member pursuant to Section 7.2.2, such purchase
shall be consummated as soon as practicable after the delivery of the election
notice(s) to the Transferring Member, but in any event within 30 days after the
Authorization Date (or such longer period as may be required to obtain any
regulatory approvals). Notwithstanding any other provision hereof, in the event
that the sale price, or any portion thereof, for the Offered Units is not
payable in the form of cash at closing or cash payable on a deferred basis (such
as pursuant to simple promissory notes issued by the prospective purchaser
described in the Offer Notice), the Company or the Investor, as the case may be,
shall be required to pay only such portion, if any, of the sale price described
in the Offer Notice as consists of such cash consideration, and delivery of such
consideration to the Transferring Member shall be payment in full for such
Offered Units.
7.2.4    If the Company and the Investor do not elect to purchase all of the
Offered Units from the Transferring Member, the Transferring Member shall have
the right, within the 90 days following the Authorization Date, to Transfer such
Offered Units to the Transferee(s) specified in the Offer Notice in the amounts
specified in the Offer Notice at a price not less than the price per Unit
specified in the Offer Notice and on other terms no more favorable to the
Transferee(s) thereof than specified in the Offer Notice. Any Offered Units not
so Transferred within such 90-day period shall be reoffered to the Company and
the Investor pursuant to Section 7.2.2 prior to any subsequent Transfer. No
Transferring Member shall take any action that is governed by the provisions of
this Section 7.2 more than once in a 180-day period.
7.3    Further Restrictions. Any otherwise permitted Transfer to any Person
shall be null and void if:
(a)    such Transfer may require the registration of such Transferred Unit
pursuant to any applicable federal or state securities laws;
(b)    such Transfer may cause the Company to become a “publicly traded
partnership,” as such term is defined in Code Sections 469(k)(2) or 7704(b);

43





--------------------------------------------------------------------------------

 

(c)    such Transfer may subject the Company or its Affiliates to regulation
under the Investment Company Act of 1940, the Investment Advisers Act of 1940 or
the Employee Retirement Income Security Act of 1974;
(d)    such Transfer may result in a violation of any applicable law;
(e)    such Transfer is made to any Person who lacks the legal right, power or
capacity to own such Transferred Unit;
(f)    such Transfer is made by a Management Holder to his or her spouse (as a
Permitted Transferee) pursuant to Section 7.1.1(a) and is not accompanied by the
execution and delivery to the Board by the Permitted Transferee of a spousal
consent in the form attached hereto as Exhibit C; or
(g)    the Company does not receive other written instruments (including copies
of any instruments of Transfer and such Assignee’s consent to be bound by this
Agreement as an Assignee) that are in a form satisfactory to the Board (in its
reasonable discretion);
provided, that none of the restrictions set forth in this Section 7.3 shall
apply to any Transfer of Profit Units pursuant to a forfeiture, cancellation or
repurchase provision of the Profit Unit Agreement.


7.4    Rights of Assignees. Until such time, if any, as the transferee in any
permitted Transfer pursuant to this Article 7 is admitted to the Company as a
Substitute Member pursuant to Section 7.6: (a) such transferee shall be an
Assignee only, and only shall receive, to the extent Transferred, the
distributions and allocations of income, gain, loss, deduction, credit, or
similar items to which the Member that Transferred its Units would be entitled,
and (b) such Assignee shall not be entitled or enabled to exercise any other
rights or powers of a Member, such other rights remaining with the transferring
Member. In such a case, the transferring Member shall remain a Member, and shall
remain liable for the satisfaction of all obligations contained herein as a
Member, even if such transferring Member has Transferred its entire Economic
Interest to one or more Assignees (subject to Section 7.5); but this sentence
does not apply to a Transfer under Section 7.2 (which is deemed to be a Transfer
to a Substitute Member). In the event any Assignee desires to make a further
assignment of any Economic Interest, such Assignee shall be subject to all of
the provisions of this Agreement relating to restrictions on Transfer to the
same extent as any Member desiring to make such an assignment.
7.5    Admissions, Withdrawals and Removals. No Person shall be admitted to the
Company as a Member except in accordance with Section 3.4 (in the case of
Persons obtaining Units directly from the Company) or Section 7.6 (in the case
of transferees of a permitted Transfer of Units from another Person). No Member
shall be entitled to retire or withdraw from being a Member of the Company
except (a) in accordance with Section 7.7, or (b) with the consent of the Board.
No admission, withdrawal or removal of a Member shall cause the dissolution of
the Company. Any purported admission, withdrawal or removal which is not in
accordance with this Agreement shall be null and void.

44





--------------------------------------------------------------------------------

 

7.6    Admission of Assignees as Substitute Members.
7.6.1    An Assignee shall become a Substitute Member only if and when each of
the following conditions are satisfied:
(a)    The assignor of the Transferred Unit(s) sends written notice to the Board
pursuant to the terms of Section 7.1.2;
(b)    The Board consents to the admission of such Assignee as a Substitute
Member; and
(c)    The Board receives from the Assignee (i) such information concerning the
Assignee’s financial capacity and investment experience as the Board may
reasonably request, and (ii) written instruments (including copies of any
instruments of Transfer and such Assignee’s consent to be bound by this
Agreement as a Substitute Member) that are in a form satisfactory to the Board
(as determined in the Board’s reasonable discretion).
Notwithstanding the foregoing, upon the Transfer by Investor of all or any
portion of its Units in accordance with Section 7.1.3, the transferee shall
automatically become a Substitute Member without having to comply with this
Section 7.6.1.
7.6.2    Upon the admission of any Substitute Member, the books and records of
the Company shall be amended by the Board to reflect the name, address, Capital
Contributions, Capital Account balance and Units of such Substitute Member and
to eliminate or adjust, if necessary, the name, address, Capital Contributions,
Capital Account balance and number of Units of the predecessor of such
Substitute Member.
7.7    Withdrawal of Members. If a Member has transferred all of its Units to
one or more Assignees, then such Member shall withdraw from the Company if and
when all such Assignees have been admitted as Substitute Members in accordance
with this Agreement.
7.8    Conversion of Membership Interest. Upon the Incapacity of a Member, such
Incapacitated Member’s Units shall automatically be converted to an Economic
Interest only, and such Incapacitated Member (or its executor, administrator,
trustee, or receiver, as applicable) shall thereafter be deemed an Assignee for
all purposes hereunder, with the same Economic Interest as was held by such
Incapacitated Member prior to its Incapacity, but without any other rights of a
Member unless the holder of such Economic Interest is admitted as a Substitute
Member pursuant to Section 7.6 above.
7.9    Tag-Along Rights.
7.9.1    Except as otherwise provided in Section 7.9.2, if Investor and/or one
or more of its Affiliates (collectively, “Investor Transferors”) desires to
Transfer any Units held, collectively, by Investor and its Affiliates, then such
Investor Transferors shall furnish to each of the Management Holders and holders
of vested Profit Units a written notice (the “Tag-Along Demand”) of such
proposed transfer (the “Proposed Transfer”).

45





--------------------------------------------------------------------------------

 

7.9.2    Notwithstanding anything to the contrary in this Agreement, including
this Section 7.9, neither the Investor nor its Affiliates shall be required to
provide a Tag-Along Demand to any of the Management Holders, and the Management
Holders shall have no Tag-Along Rights under this Section 7.9, if, as part of
one or a series of related transactions, (a) such Transfer of Units by Investor
or its Affiliates is to another Affiliate of Investor; (b) such Transfer is a
Transfer of less than ten percent (10%) of the Common Units held, collectively,
by the Members or (c) such Transfer is not a direct Transfer of any Units held
by the Investor, but is a Transfer consummated along with a sale or other
transfer of other assets of an Affiliate of Investor, in each case to a single
transferee and/or its Affiliates.
7.9.3    If Investor and its Affiliates are required to deliver a Tag-Along
Demand, such Tag-Along Demand shall include the material terms and conditions of
the Proposed Transfer, specifying in reasonable detail the identity of the
prospective Transferee(s), the number and class of Common Units to be
Transferred and the terms and conditions of the Transfer.
7.9.4    Each Management Holder may elect to participate on the terms specified
pursuant to Section 7.9.3 in the contemplated Transfer by delivering written
notice (a “Tag-Along Notice”) to the Investor Transferors within 30 days after
delivery of the Tag-Along Demand. Such participation (a “Tag-Along Right”) shall
be based upon the Pro Rata Share represented by the Common Units requested to be
included by each Management Holder relative to the Pro Rata Share of all Common
Units held by the Members participating in such Transfer (including, directly or
indirectly, by the Investor Transferors). If the Management Holders have not
elected to participate in the contemplated Transfer by proper delivery of a
Tag-Along Notice, then the Investor Transferors may Transfer the Common Units
specified in the Tag-Along Demand on terms not materially more favorable (other
than with respect to price and form of consideration, which shall be no more
favorable) to the Transferee(s) thereof than specified in the Tag-Along Demand
during the 90-day period immediately following the date of the delivery of the
Tag-Along Demand. Any Investor Transferor’s Common Units not Transferred within
such 90-day period shall be subject to the provisions of this Section 7.9 upon
subsequent Transfer.
7.9.5    With respect to any Transfer subject to this Section 7.9, each Investor
Transferor shall use its commercially reasonable efforts to obtain the agreement
of the prospective Transferee(s) to the participation of the Management Holders
who have elected to participate in any contemplated Transfer. If the proposed
Transferee(s) desire to purchase an aggregate amount of Units that is less than
the aggregate amount of Units proposed to be Transferred pursuant to this
Section 7.9 by the Investor Transferors and participating Management Holders,
then the Investor may elect to (A) cancel such Transfer or (B) reduce the
participation of the each Member in the Transfer, pro rata with respect to the
proposed participations set forth in the Tag-Along Demand and Tag Along
Notice(s), such that the aggregate amount of Units to be Transferred is equal to
such lesser amount. Each Member Transferring Common Units pursuant to this
Section 7.9 shall pay its pro rata portion of the expenses incurred by the
Investor Transferors in connection with such Transfer (based on each such
Member’s share of the aggregate proceeds paid with respect to its Common Units)
and shall be obligated to join based on such pro rata share in any
indemnification or other obligations that the Investor Transferors agree to
provide in connection with such Transfer (other than any such

46





--------------------------------------------------------------------------------

 

representations or covenants that relate specifically to a particular Member
such as indemnification with respect to representations and warranties given by
a Member; provided, that the only representations a Member shall be required to
make shall be as to due power and authority, non-contravention and ownership of
Units, free and clear of all liens, the absence of litigation and no brokers in
connection with such sale); provided, further, that no holder shall be obligated
in connection with such Transfer to agree to indemnify or hold harmless the
Transferees with respect to an amount in excess of the net proceeds paid to such
holder in connection with such Transfer; provided, further, that unless the
Transferees permit a Member to give a guarantee, letter of credit or other
mechanism (which shall be dealt with on an individual basis), any escrow of
proceeds of any such transaction shall be withheld on a pro rata basis among all
Members (based on each such Member’s share of the aggregate proceeds paid with
respect to its Common Units).
7.9.6    If a Management Holder delivers a Tag-Along Notice pursuant to this
Section 7.9, and if, prior to closing of the Proposed Transfer, the terms of the
Proposed Transfer shall change with the result that the price to be paid in such
Proposed Transfer shall be less than the price set forth in the Tag-Along Demand
or the other principal terms of such Proposed Transfer shall be materially less
favorable in the aggregate to such Management Holder than those set forth in the
Tag-Along Demand, the Tag-Along Demand shall be null and void, and it shall be
necessary for a separate Tag-Along Demand to be furnished, and the terms and
provisions of this Section 7.9 separately complied with, in order to consummate
such Proposed Transfer pursuant to this Section 7.9.
7.9.7    The rights and obligations of any Member with respect to any Profit
Units in connection with a Transfer by Investor Transferors pursuant to this
Section 7.9 shall be governed by the applicable Profit Unit Agreement. Any
Profit Units that are vested as of the date of the applicable Tag-Along Notice,
may participate in such Tag-Along Demand pursuant to Section 7.9.4 on such terms
as provided in Section 7.9.3, provided that the economic terms, such as price,
shall be reasonably adjusted to take into account the differences in the
economic rights of Profit Units based on the amounts that would be distributable
in respect of such Profits Units relative to the other Units pursuant to Section
4.1.1, assuming the distribution of the aggregate equity value of all Units
implied by the purchase price set forth in the Tag-Along Notice.
7.10    Approved Sale; Drag-Along Rights.
7.10.1    If the Board or the Investor approves a Sale of the Company (an
“Approved Sale”), each Member shall vote for, consent to and raise no objections
against such Approved Sale. If the Approved Sale is structured as a (x) merger
or consolidation, each Member shall waive any dissenters rights, appraisal
rights or similar rights in connection with such merger or consolidation or
(y) sale of Units, each Member shall agree to sell all of his, her or its Units
and rights to acquire Units on the terms and conditions approved by the Board or
the Investor. Each Member shall take all necessary or desirable actions in
connection with the consummation of the Approved Sale as requested by the Board
or the Investor.
7.10.2    The obligations of the Members with respect to the Approved Sale are
subject to the satisfaction of the following conditions: (i) the consideration
payable

47





--------------------------------------------------------------------------------

 

upon consummation of such Approved Sale to all Members shall be allocated among
the Members as if distributed pursuant to Section 8.5; and (ii) subject to
Section 7.10.4, upon the consummation of the Approved Sale, all of the Members
shall receive (or shall have the option to receive) the same form of
consideration and the same per Common Unit amount of consideration.
7.10.3    Notwithstanding anything to the contrary, the Members shall be
severally obligated to join on a pro rata basis (based on the number of Units
sold) in any indemnification obligation the Board or the Investor has agreed to
in connection with such Approved Sale other than any such obligations that
relate specifically to a particular Member, such as indemnification with respect
to representations and warranties given by a Member regarding such Member’s
title to and ownership of shares; provided, that the only representations a
Member shall be required to make shall be as to due power and authority,
non-contravention and ownership of Units, free and clear of all liens, the
absence of litigation and no brokers in connection with such sale; provided,
further, that no such holder shall be obligated in connection such Approved Sale
to indemnify the prospective Transferee or its Affiliates with respect to an
amount in excess of the net proceeds paid to such holder in connection with such
Approved Sale; provided, further, that unless the prospective Transferee or its
Affiliates permits a Member to give a guarantee, letter of credit or other
mechanism, any escrow of proceeds of any such transaction shall be withheld on a
pro rata basis among all Members (based on the number of Units sold). Each
Member shall enter into any indemnification or contribution agreement requested
by the Board or Investor to ensure compliance with this Section 7.10.3 and the
provisions of this Section 7.10.3 shall be deemed complied with if the
requirement for several liability is addressed through such agreement, even if
the purchase and sale agreement or merger agreement related to the Approved Sale
provides for joint and several liability.
7.10.4    If the Company, the Board or the Investor enter into any negotiation
or transaction for which Rule 506 (or any similar rule then in effect)
promulgated by the Securities Exchange Commission may be available with respect
to such negotiation or transaction (including a merger, consolidation or other
reorganization), the other Members shall, at the request of the Board or the
Investor, appoint a “purchaser representative” (as such term is defined in
Rule 501 promulgated under the Securities Act) designated by the Company. If any
Member so appoints a purchaser representative, the Company shall pay the fees of
such purchaser representative. However, if any Member declines to appoint the
purchaser representative designated by the Company, such holder shall appoint
another purchaser representative (reasonably acceptable to the Board or the
Investor, as applicable), and such holder shall be responsible for the fees of
the purchaser representative so appointed.
7.10.5    Each Member Transferring Units pursuant to this Section 7.10 shall be
obligated to join based on such pro rata portion in any indemnification or other
obligations that the Board or the Investor agrees to provide in connection with
such Approved Sale (other than any such obligations that relate specifically to
a particular Member such as indemnification with respect to a covenant of a
specific Member not relating generally to the Company or representations and
warranties given by a Member regarding such Member’s title to and ownership of
Units); provided, that no holder shall be obligated in connection with such
Approved Sale to agree to indemnify or hold harmless the Transferees with
respect to an amount in excess of the net proceeds paid to such holder in
connection with such Approved Sale;

48





--------------------------------------------------------------------------------

 

provided, further, that any escrow of proceeds of any such transaction shall be
withheld on a pro rata basis among all Members (based on the number of Units
sold).
7.10.6    In no manner shall this Section 7.10 be construed to grant to any
Member any dissenters rights or appraisal rights or give any Member any right to
vote in any transaction structured as a merger or consolidation (it being
understood that the Members have expressly waived rights under Section 18-210 of
the Delaware Act and have granted to the Board or the Investor the sole right to
approve or consent to a merger or consolidation of the Company without approval
or consent of the Members).
7.10.7    The rights and obligations of any Member with respect to any Profit
Units held by such Member in connection with an Approved Sale shall be governed
by the applicable Profit Unit Agreement and such Member shall participate in an
Approved Sale in accordance with the provisions of Section 7.10.
7.11    Public Offering; Sale of the Company.
7.11.1    If the Board approves a Public Offering, each Member shall vote for
and consent to (to the extent it has any voting or consent right) and raise no
objections against such Public Offering, and the Company, the Board and each
Member shall take all reasonable actions in connection with the consummation of
such Public Offering as requested by the Board (including entering into any
lockup agreements, recapitalizing the Company into corporate form, whether by
conversion to a subchapter C corporation, merger or consolidation into any
entity controlled by Investor or one of its Affiliates, or otherwise) or taking
actions necessary to effect the Public Offering using an “Up-REIT” or “Up-C
structure”; provided, however, that no such Member shall be required to expend
any funds.
7.11.2    In addition, in the event of a Sale of the Company or Public Offering
with respect to the Company, the Board and each of the Members will work with
the Investor Group to structure such Sale of the Company or Public Offering to
maximize the after-tax return to the direct or indirect owners of the members of
the Investor Group in connection therewith, but only to the extent that such
structure is not materially detrimental to the Company or any other Member (it
being understood that the sale of any equity interests in the members of the
Investor Group owning Equity Securities of the Company and any restructuring of
the Investor Group, including as set forth in Section 7.11.1, for purposes of
consummating a Sale of the Company or Public Offering shall not be materially
detrimental to the Company or any Member).
7.11.3    Public REIT.
(a)    In the event that the Public REIT consummates a Public Offering, the
Members shall enter into such documents as deemed necessary or appropriate by,
and in form and substance reasonably acceptable to the Investor, in connection
with such Public Offering of the Public REIT that shall afford the Management
Holders the right to require the Company to redeem their Common Units and/or
Vested Profits Units from and after the consummation of such Public Offering
(the “Redemption Right”). In connection with the exercise of the Redemption
Right by the Management Holders, the Public REIT shall determine

49





--------------------------------------------------------------------------------

 

whether such Units shall be redeemed in exchange for either shares of common
stock in the Public REIT or cash, in each case, in an amount equal to the
conversion value of such Units (based on the relative distributions to which
each of the then outstanding Units is entitled pursuant to Section 4.1.1), as
the case may be, in relation to the REIT Shares following such Public Offering.
(b)    The parties will share the proceeds from a Sale of the Company or a
Public Offering in the same way as if the proceeds had been received by the
Company and distributed in accordance with this Agreement.
7.11.4    Tax Distribution.     If any Management Holder reasonably expects to
recognize taxable income or gain in connection with the consummation of a Public
Offering, other than from a sale of Units or an exchange or conversion of Units
into shares of a corporation which is the issuer in the Public Offering, then,
at the request of such Management Holder, but subject to the availability of
funds of the Company, the Company shall, immediately prior to the occurrence of
the event causing the recognition of taxable income or gain, distribute in
redemption of a portion of such Management Holder’s Common Units an amount of
cash to such Management Holder equal to the excess of (i) the amount of federal,
state and local income tax imposed on such income or gain (calculated by using
the highest maximum combined marginal federal, state and local income tax rates
to which such Management Holder may be subject and taking into account the
character of such taxable income and the deductibility of state income tax for
federal income tax purposes) over (ii) the amount of any cash to be received by
such Management Holder in connection with the consummation of such Public
Offering.
7.11.5    Registration Rights.
(a)    Grant of Registration Rights. In the event that (i) the Company, or any
Blocker of Investor consummates a Public Offering pursuant to Section 7.11.1 or
Section 7.11.3 (the “Public REIT”) and (ii) shares in the Public REIT (the “REIT
Shares”) are issued to holders of Units in connection with the exercise of the
Redemption Right pursuant to Section 7.11.3, then such holders of REIT Shares
(the “Eligible REIT Shareholders”) shall be granted the registration rights set
forth in this Section 7.11.5, which registration rights are subject in all
respects to the limitations contained in this Agreement.
(b)    S-3 Shelf Registration. In the event that the Public REIT becomes
eligible to file a registration statement on Form S-3 for the registration of
securities under the Securities Act, upon receipt of a written request from the
Member Representative or a holder of equity of the Company reasonably expected
to result in aggregate gross cash proceeds of at least $10 million, as
determined based on current market price of the REIT Shares on the date of such
written request, the Company shall, as promptly as practicable, but in any event
no earlier than 21 days and no later than 45 days following receipt of such
notice, file (or cause to be filed) file with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement under Rule 415 of
the Securities Act (the “Registration Statement”), or any similar rule that may
be adopted by the Commission, covering the REIT Shares held by the Eligible REIT
Shareholders (including Eligible REIT Shareholders that were not part of such
written request) and permitting sales in any manner not involving an
underwritten public offering. The Company shall only be obligated to file (or
cause to be filed) a Registration

50





--------------------------------------------------------------------------------

 

Statement if the sale of the REIT Shares requested to be registered is
reasonably expected to result in aggregate gross cash proceeds to the Eligible
REIT Shareholders of at least $10 million, as determined on the date of the
written request for such registration.
            In connection with the filing of such Registration Statement, the
Company will:
(i)    use commercially reasonable efforts to have such Registration Statement
declared effective;
(ii)    register or qualify (or cause to be registered or qualified) the REIT
Shares covered by the Registration Statement under the securities or blue sky
laws of such jurisdictions within the United States as required by law, and do
such other reasonable acts and things as may be required of it to enable such
holders to consummate the sale or other disposition of the REIT Shares in such
jurisdictions; provided, however, that neither the Company nor the Public REIT
shall be required to (A) qualify as a foreign corporation or qualify generally
to do business in any jurisdiction where it is not then so qualified, (B) take
any action which would subject it to taxation or general or unlimited service or
process in any jurisdictions where it is not then so subject or (C) qualify as a
dealer in securities; and
(iii)    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission in connection with the
Registration Statement.
              The Company further agrees to supplement or make amendments to (or
caused to be supplemented to amended) the Registration Statement, if required by
the rules, regulations or instructions applicable to the registration form
utilized by the Company or by the Securities Act or the rules and regulations
thereunder for the Registration Statement.
             Notwithstanding anything to the contrary herein, in connection with
and as a condition to the Company’s obligations with respect to the filing of
the Registration Statement pursuant to this Section 7.11.5, each Eligible REIT
Shareholder agrees with the Company that:
             (w)     it will provide in a timely manner to the Company such
information with respect to the holder of REIT Shares as reasonably required to
complete the Registration Statement or as otherwise required to comply with
applicable securities laws and regulations;
            (x)     following receipt by the Eligible REIT Shareholder of
written notice from the Company that it intends to file a Registration Statement
covering the REIT Shares under this Section, it will not offer or sell its REIT
Shares until (A) such REIT Shares have been included in the Registration
Statement and (B) it has received written notice that the Registration Statement
covering such REIT Shares, or any post-effective amendment thereto, has been
declared effective by the Commission, such written notice to have been satisfied
by the posting by the Commission on www.sec.gov of a notice of effectiveness;
              (y)     if the Company determines in its good faith judgment after
consultation with counsel, that the use of the Registration Statement, including
any pre- or post-

51





--------------------------------------------------------------------------------

 

effective amendment thereto, or the use of any prospectus contained in such
Registration Statement would (A) require the disclosure of material non-public
information that would reasonably be expected not to be in the best interests of
the Company or the Public REIT or (B) interfere with the Company or the Public
REIT’s ability to consummate a material financing, acquisition, merger, joint
venture, reorganization, disposition or other transaction, then upon written
notice of such determination by the Company (which notice shall be deemed
sufficient if given through the issuance of a press release or filing with the
Commission and, if such written notice is not publicly distributed, the holder
of REIT Shares agrees to keep the subject information confidential and
acknowledges that such information may constitute material non-public
information subject to the applicable restrictions under securities laws), the
rights of each Eligible REIT Shareholder to offer, sell or distribute its REIT
Shares pursuant to such Registration Statement or prospectus or to require the
Company to take action with respect to the registration or sale of any REIT
Shares pursuant to a Registration Statement (including any action contemplated
by this Section 7.11.5) will be suspended until the date upon which the Company
notifies such Eligible REIT Shareholder in writing (which notice shall be deemed
sufficient if given through the issuance of a press release or filing with the
Commission and, if such notice is not publicly distributed, the holder of REIT
Shares agrees to keep the subject information confidential and acknowledges that
such information may constitute material non-public information subject to the
applicable restrictions under securities laws) that suspension of such rights
for the grounds set forth in this paragraph is no longer necessary; provided,
however, that the Company may not suspend such rights for an aggregate period of
more than 180 days in any 12-month period; and
            (z)     in the case of the registration of any underwritten equity
offering proposed by the Public REIT (other than any registration on Form S-8,
or a successor or substantially similar form, of an employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan), each Eligible REIT Shareholder will agree, if (i) requested in
writing by the managing underwriter or underwriters administering such offering,
and (ii) all directors and executive officers agree to the following
restrictions, not to effect any offer, sale or distribution of any REIT Shares
or REIT Shares (or any option or right to acquire REIT Shares), including a sale
pursuant to Rule 144 or any swap or other economic arrangement that transfers to
another Person any of the economic consequences of owning REIT Shares or to
exercise its rights under this Section 7.11.5 during the period commencing on
the tenth day prior to the expected effective date (which date shall be stated
in such notice) of the registration statement covering such underwritten equity
offering or, if such offering shall be a “take-down” from an effective shelf
registration statement, the tenth day prior to the expected commencement date
(which date shall be stated in such notice) of such offering, and ending on the
date specified by such managing underwriter in such written request to the
holder of REIT Shares; provided, however, that such period shall not be longer
than the greater of (A) ninety (90) days and (B) the period of time for which
any senior executive of the Company is required so to agree in connection with
such offering. Nothing in this paragraph shall be read to limit the ability of
any Eligible REIT Shareholder to redeem its Common Units in accordance with the
terms of this Agreement. The Company and the Public REIT shall be responsible
for negotiating all “lock-up” agreements with the underwriters, which agreements
shall be on customary terms and each of the Eligible REIT Shareholders shall be
subject to substantially similar terms.

52





--------------------------------------------------------------------------------

 

(c)    Registration Not Required. Notwithstanding anything herein to the
contrary, the Eligible REIT Shareholders shall not have any registration rights
provided for in this Section 7.11.5 (and shall not be considered Eligible REIT
Shareholders hereunder) and the Company, the Public REIT and their respective
Affiliates shall not be required to file or maintain the effectiveness of a
registration statement relating to REIT Shares, in each case, upon the earliest
to occur of the following: (i) the REIT Shares held by the Eligible REIT
Shareholders can be sold (A) pursuant to Rule 144 of the Securities Act, or any
successor rule thereto (“Rule 144”) without limitation as to amount or manner of
sale, or (B) pursuant to Rule 144 in one transaction in accordance with the
volume limitations contained in Rule 144(e) under the Securities Act, (ii) such
REIT Shares have ceased to be outstanding, and (iii) such REIT Shares have been
sold in a private transaction in which the registration rights of the Eligible
REIT Shareholders under this Section 7.11.5 are not assigned to the Transferee
of such REIT Shares.
(d)    Allocation of Expenses. The Company shall pay (or shall cause to be paid)
all expenses in connection with the Registration Statement, including (i) all
expenses incident to filing with the Financial Industry Regulatory Authority,
Inc., (ii) registration fees, (iii) printing expenses, (iv) fees and expenses of
counsel and accountants retained by the Company except to the extent holders of
REIT Shares elect to engage accountants or attorneys in addition to the
accountants and attorneys engaged by the Company, which fees and expenses for
such accountants or attorneys shall be for the account of the holders of the
REIT Shares, (v) accounting expenses incident to or required by any such
registration or qualification and (vi) expenses of complying with the securities
or blue sky laws of any jurisdictions in connection with such registration or
qualification; provided, however, the Company shall not be liable for, or pay
(A) any discounts or commissions to any underwriter, placement agent or broker
attributable to the sale of REIT Shares, (B) fees and expenses of accountants
and attorneys of the Eligible REIT Shareholders or (C) any fees and expenses
incurred by holders of REIT Shares in connection with such registration that,
according to the written instructions of any regulatory authority, the Company
is not permitted to pay.
(e)    Piggyback Rights. If the Public REIT proposes to file a registration
statement under the Securities Act with respect to a secondary offering of REIT
Shares held by any Person (including but not limited to the Investor) (other
than in connection with a merger, acquisition, corporate reorganization,
exchange offers, dividend reinvestment plan, rights offering, stock option plan
or other employee benefit plan), then the Company shall deliver written notice
of such filing to the Eligible REIT Shareholders no later than five (5) Business
Days after the filing date (the “Piggyback Notice”). The Piggyback Notice shall
offer the Eligible REIT Shareholders the opportunity to include in such
registration statement the number of REIT Shares as such Eligible REIT
Shareholder may request. Subject to the other provisions of this Section
7.11.5(e), the Company shall include (or cause to be included) in each such
registration all REIT Shares with respect to which the Company has received
written requests for inclusion therein within five (5) Business Days after the
Piggyback Notice has been given to the applicable Eligible REIT Shareholder (the
“Piggyback Response”). The Public REIT shall use commercially reasonable efforts
to cause the managing underwriter or underwriters of a proposed underwritten
offering to permit Eligible REIT Shareholders who have submitted a Piggyback
Response in connection with such offering to include in such offering all

53





--------------------------------------------------------------------------------

 

REIT Shares included in each Eligible REIT Shareholder’s Piggyback Response on
the same terms and conditions as any other REIT Shares included in such
offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Public REIT in
writing that it is their good faith opinion that the total amount of securities
that such holders and any other Persons having rights to participate in such
registration, intend to include in such offering exceeds the number that can be
sold in such offering without adversely affecting the success of such offering,
then there shall be included in such offering the number or dollar amount of
such REIT Shares that in the good faith opinion of such managing underwriter or
underwriters can be sold without adversely affecting such offering, and such
number of securities shall be allocated pro rata based on the relative
percentage ownership of the Public REIT.
(f)    Indemnification. The Public REIT shall, to the fullest extent permitted
by applicable law, indemnify each Eligible REIT Shareholder and each Person who
controls any such Eligible REIT Shareholder within the meaning of Section 15 of
the Securities Act, against all losses, claims, damages, liabilities and
expenses (including reasonable costs of investigation) caused by any untrue, or
alleged untrue, statement of a material fact contained in the Registration
Statement, preliminary prospectus, prospectus or free writing prospectus as
defined in Rule 405 under the Securities Act (as amended or supplemented if the
Public REIT shall have furnished any amendments or supplements thereto) or
caused by any omission or alleged omission, to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as such losses, claims, damages, liabilities or
expenses are caused by any untrue statement, alleged untrue statement, omission,
or alleged omission based upon information furnished to the Public REIT by the
holder of REIT Shares or the holder for use therein (“Losses”); provided, that
the Public REIT shall not be liable in any such case to the extent that any such
Losses arise out of or are based on any untrue statement or omission contained
in any information furnished in writing expressly for use in any such
Registration Statement, prospectuses, preliminary prospectus or free writing
prospectuses by an Eligible REIT Shareholder. Each Eligible REIT Shareholder and
each Person who controls any such Eligible REIT Shareholder shall indemnify the
Public REIT and each other Eligible REIT Shareholder and each officer, director
and controlling person of the Public REIT and each other Eligible REIT
Shareholder for all such Losses caused by any untrue, or alleged untrue,
statement or any omission, or alleged omission, based upon information furnished
in writing to the Public REIT by the such Eligible REIT Shareholder expressly
for use therein. Promptly upon receipt by a party indemnified under this Section
7.11.5(f) of notice of the commencement of any action against such indemnified
party in respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 7.11.5(f), such indemnified party shall
notify the indemnifying party in writing of the commencement of such action, but
the failure to so notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 7.11.5(f) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the indemnifying party
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and

54





--------------------------------------------------------------------------------

 

participate in the defense thereof, but the fees and expenses of such counsel
shall be paid by the indemnified party unless (i) the indemnifying party agrees
to pay the same, (ii) the indemnifying party fails to assume the defense of such
action with counsel reasonably satisfactory to the indemnified party or (iii)
the indemnified party shall have reasonably concluded that there may be one or
more legal or equitable defenses available to such indemnified party which are
additional to or conflict with those available to the indemnifying party (in
which case the indemnified party shall have the right to separate counsel and
the indemnifying party shall pay the reasonable fees and expenses of such
separate counsel; provided, that the indemnifying party shall not be liable for
more than one separate counsel for all indemnified parties (together with local
counsel) with respect to such claim). No indemnifying party, in the defense of
any pending or threatened claim or litigation, shall, except with the consent of
each indemnified party, consent to entry of any judgment or enter into any
settlement (i) unless such settlement includes as an unconditional term thereof
the giving by the claimant or plaintiff to such indemnified party of a release
from all liability in respect to such claim or litigation, (ii) that includes
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any indemnified party and (iii) that involves the imposition
of equitable remedies or any obligations on the indemnified party or materially
adversely affects such indemnified party other than as a result of financial
obligations for which such indemnified party would be entitled to
indemnification hereunder. Each indemnified party shall furnish such information
regarding itself or the claim in question as an indemnifying party may
reasonably request in writing and as shall be reasonably required in connection
with defense of such claim and litigation resulting therefrom.
(g)    Contribution. If for any reason the indemnification provisions set forth
in Section 7.11.5(f) hereof are either unavailable or insufficient to hold
harmless an indemnified party in respect of any Losses referred to therein, then
the party that would otherwise be required to provide indemnification or the
indemnifying party (in either case, for purposes of this Section 7.11.5(g), the
“Indemnifying Party”) in respect of such Losses, shall contribute, on a several
basis, to the amount paid or payable by the party that would otherwise be
entitled to indemnification or the indemnified party (in either case, for
purposes of this Section 7.11.5(g), the “Indemnified Party”) as a result of such
Losses, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Indemnifying Party, on the one hand, and such
Indemnified Party, on the other hand, from the sale of the REIT Shares covered
by any registration statement, or (ii) if the allocation provided in the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above, but also the relative fault of the Indemnifying Party, on the one
hand, and such Indemnified Party, on the other hand, as well as any other
relevant equitable considerations. The relative fault of the Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
related to information supplied by the Indemnifying Party or Indemnified Party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the Losses referred to above shall be deemed
to include any documented legal or other fees or expenses reasonably incurred by
such party. The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7.11.5(g) were determined by pro rata
allocation (even if the holders were treated as one entity for such purpose) or
by any other

55





--------------------------------------------------------------------------------

 

method of allocation that does not take account of the equitable considerations
described in this Section 7.11.5(g). No Person determined to have committed a
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. No Person guilty or liable of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The contribution provided for in
this Section 7.11.5(g) shall survive the termination of this Agreement and shall
remain in full force and effect regardless of any investigation made by or on
behalf of any Indemnified Party.
7.12    Repurchases of Units.
7.12.1    In the event (a) in the case of a Management Holder, such Management
Holder ceases (i) to be an Officer or (ii) to be employed by any of the EIK
Manager or its Subsidiaries for any reason or (b) in the case of a Management
Holder or the EIK Manager, the Management Agreement is terminated for any
reason, such Member’s Common Units and Profits Units (whether held by such
Member or one or more of such Member’s respective Transferees) shall be subject
to repurchase first by the Investor Group and second by the Company pursuant to
the terms and conditions set forth in this Section 7.12 (the “Repurchase
Option”)).
7.12.2    The purchase price for all such Common Units and Profits Units shall
be equal to the Fair Market Value thereof on the date of such determination.
Notwithstanding the foregoing, (i) in the event that the Management Holder
ceases to be an Officer or employed by the EIK Manager or its Subsidiaries
within twelve (12) months after the Issue Date as a result of either (A)
resignation by such Management Holder other than for Good Reason or (B)
termination for Cause, the purchase price for all such Common Units shall be the
lower of the Fair Market Value thereof and the Original Cost therefor and (ii)
in the event that the Management Holder ceases to be an Officer or employed by
the EIK Manager or its Subsidiaries for Cause following the twelve (12) months
after the Issue Date, the purchase price for all such Common Units shall be the
Fair Market Value thereof. Notwithstanding anything to the contrary in the
Warrant Agreements, the Company and each Member agree that if the Management
Holder ceases to be an Officer or employed by the EIK Manager or its
Subsidiaries within twelve (12) months after the Effective Date as a result of
either (A) resignation by such Management Holder under circumstances where the
Management Holder resigned without Good Reason or (B) was terminated for Cause
by the Company and, in either case, the Company elects to exercise its
Repurchase Option with respect to any Warrants, the applicable Management Holder
will be entitled to receive the lower of (a) the Fair Market Value of his or her
Warrant (based on the Common Units issuable thereunder, assuming cashless
exercise of the Warrants pursuant to the terms thereof) or (b) the excess (if
any) of the aggregate Original Cost for the Common Units issuable thereunder
over the aggregate exercise price for such Common Units.
7.12.3    As soon as practicable after the Termination Date, but in any event
within 30 days after the Termination Date, the Company shall give written notice
(the “Investor Option Notice”) to the Investor setting forth the number of such
Common Units and Profits Units subject to repurchase (the “Available
Securities”) and the purchase price for the Available Securities. The members of
the Investor Group shall have the right (but not the

56





--------------------------------------------------------------------------------

 

obligation) to exercise the Repurchase Option for all or a portion of the
Available Securities by delivering written notice to the Company within 20 days
after the Investor Option Notice has been given by the Company. As soon as
practicable, and in any event within five days after the expiration of the later
of the initial 20-day offer period set forth above, the Company shall notify the
Management Holder or EIK Manager as to the number of Common Units or Profits
Units, as case may be, being purchased from such Management Holder or EIK
Manager by the Investor Group, the aggregate consideration to be paid for such
Common Units or Profits Units and the time and place for the closing of the
repurchase, and shall expressly instruct the Member that if no notice of
disagreement with respect to the determination of Fair Market Value is delivered
to the Board within thirty (30) days in according with Section 9.3 the
determination of the consideration for such Common Units or Profits Units shall
be final and binding on such Member (the “MH Investor Repurchase Notice”).
7.12.4    If for any reason the Investor Group does not elect to purchase all of
the Units offered pursuant to the Repurchase Option, the Company shall have the
right (but not the obligation) to exercise the Repurchase Option for all or a
portion of the Units the Investor Group have not elected to purchase (the “Other
Available Securities”) by delivering written notice (the “Company Repurchase
Notice”) to the Management Holder within 60 days after the Company has
determined that there will be Other Available Securities. The Company Repurchase
Notice shall set forth the number of Common Units and Profits Units to be
purchased from such Member, the aggregate consideration to be paid for such
Units and the time and place for the closing of the repurchase, and shall
expressly instruct such Member that if no notice of disagreement with respect to
the determination of Fair Market Value is delivered to the Board within thirty
(30) days in according with Section 9.3 the determination of the consideration
for such Common Units and Profits Units shall be final and binding on such
Management Holder.
7.12.5    The closing of the repurchase of the Units pursuant to the Repurchase
Option shall take place on the date designated by the Company Repurchase Notice
or the MH Investor Repurchase Notice, as applicable, which date shall be as soon
as reasonably practicable after determination of the Fair Market Value of the
Units subject to repurchase. Subject to Section 7.12.7, the Company and/or the
Investor Group shall pay for the Units to be purchased pursuant to the
Repurchase Option by delivery of a cashier’s or certified check or wire transfer
of funds. At the closing, the Transferor of such Units being purchased shall
deliver the certificate or certificates representing such Units (if such Units
are certificated) to the purchaser or purchasers of such Units, accompanied by
duly executed assignments. In addition, the purchasers of such Units hereunder
shall be entitled to (x) receive customary representations and warranties from
the sellers regarding such sale of securities (including representations and
warranties regarding good title to such securities, free and clear of any liens
or encumbrances, the Transferor’s authorization and/or capacity to sell such
securities and that the agreement containing such representations and warranties
is a valid and binding agreement, enforceable against such Transferor in
accordance with its terms, without violation of any agreement, contract or other
provision to which such Transferor is party) and (y) require that signatures be
guaranteed by a national bank or reputable securities broker.
7.12.6    Upon delivery of the Company Repurchase Notice or the MH Investor
Repurchase Notice, as applicable, then from and after such time, the holder of
such

57





--------------------------------------------------------------------------------

 

Units from whom such securities are to be purchased shall cease to have any
rights as a holder of such securities (other than the right to receive payment
of such consideration in accordance with this Section 7.12), and such securities
shall be deemed purchased in accordance with the applicable provisions hereof
and the Company or the Investor Group, as the case may be, shall be deemed the
owner(s) (of record and beneficially) and holder(s) of such securities, whether
or not any certificate representing such Units has been delivered as required by
this Agreement.
7.12.7    Notwithstanding anything to the contrary contained in this Agreement,
all repurchases of Common Units or Profits Units, as the case may be from
Members by the Company shall be subject to applicable restrictions contained in
the Act and in the Company’s and its Subsidiaries’ debt and equity financing
agreements (including any restricted payment covenant prohibiting direct or
indirect distributions to the Company in order to effectuate such repurchase)
(each such restriction, a “Restrictive Covenant”). If any such Restrictive
Covenant prohibits the repurchase of Units of Members hereunder which the
Company is otherwise entitled to make, the time periods provided in this
Section 7.12 with respect to the repurchase shall be suspended, and the Company
may make such repurchases as soon as it is permitted to do so under such
Restrictive Covenants; provided, that the time periods set forth in this
Section 7.12 shall resume and be in full force and effect from and after the
date on which the Company is first able to effect such repurchases in compliance
with the Restricted Covenants. In addition, if any such Restrictive Covenant
prohibits the repurchase from a Member of Units hereunder with a cashier’s or
certified check or wire transfer of funds, or if the Company otherwise does not
have sufficient available cash, then the Company may make such repurchase of
Units with a subordinated promissory note, payable on the first day on which the
Company is able to make cash payments in compliance with the Restrictive
Covenants and/or has sufficient cash or other liquid assets to make such
repurchase, as applicable, bearing interest (payable at maturity) at a simple
rate per annum equal to the Base Rate (a “Subordinated Note”). Any Subordinated
Note issued by the Company pursuant to this Section 7.12 shall be subject to any
Restrictive Covenants and any subordination provisions required by the Company’s
lenders and may be prepaid at the election of the Company to the extent
permitted by the Company’s loan agreements and related documents with the
Company and its subsidiaries’ senior and subordinated lenders.
7.12.8    The Repurchase Option set forth in this Section 7.12 shall continue
with respect to each Unit originally issued to a Member following any Transfer
thereof (other than (x) a Transfer to the Investor and/or the Company pursuant
to the repurchase provisions set forth in this Section 7.12, (y) a Transfer
pursuant to the first refusal rights set forth in Section 7.2 or (z) a Transfer
effected after the tenth anniversary of the Issue Date pursuant to Section 7.1);
provided, that such Repurchase Option shall terminate effective immediately
upon the consummation of a Public Offering with respect to the Company.
7.12.9    Any election by the Board or by the Company to purchase Units pursuant
to this Section 7.12 shall be revocable by such Person (with respect to all or
any portion of the Common Units or Profits Units elected to be purchased) at any
time prior to the closing of such purchase, without any liability whatsoever to
such Person in respect of the rights and obligations in this Section 7.12.

58





--------------------------------------------------------------------------------

 

7.13    Put Option.
7.13.1    Definitions.
(a)    “Option Period” means, as applicable, (i) for purposes of Section
7.13.2(a), the one hundred eighty (180) day period commencing on the six (6)
year anniversary of the Effective Date, (ii) for purposes of Section 7.13.2(b),
the one hundred eighty (180) day period commencing on (x) the eight (8) year
anniversary of the Effective Date or (y) each successive anniversary of the
Effective Date following the eight (8) year anniversary thereof and (iii) for
purposes of Sections 7.13.2(c) and 7.13.2(d), any time during the two (2) year
period after the date of termination of employment or of the Management
Agreement, as applicable.
(b)    “Put Buyer” means the Company, or, at the election of the Investor, the
Investor (or its designee) as an assignee of the Company.
(c)    “Put Option” means the right, subject to the provisions of this Section
7.13, of any Put Holder to cause the Put Buyer to purchase Put Units held by
such Put Holder.
(d)    “Put Units” means (i) in the case of EIK Manager, the Profits Units held
by EIK Manager that are vested as of the applicable Exercise Date and (ii) in
the case of the Management Holders, the Common Units held by such Management
Holder as of the Effective Date.
7.13.2    Exercise of Put Options. Either the EIK Manager or a Management Holder
(collectively, the “Put Holders”) may exercise a Put Option in accordance with
this Section 7.13 upon the occurrence of any of the following:
(a)    On the six (6) year anniversary of the Effective Date, and prior to the
end of the applicable Option Period, with respect to not more than fifty percent
(50%) of the Units held by such Put Holder on the Effective Date;
(b)    On the eight (8) year anniversary of the Effective Date and each
successive anniversary thereof, and prior to the end of each applicable Option
Period, with respect all or any portion of the Units held by such Put Holder;
(c)    In the case of Key Management Members only, and prior to the end of the
applicable Option Period, following termination of such Key Management Member’s
employment with the Company and its Subsidiaries without Cause or for Good
Reason;
(d)    In the case of Key Management Members only, and prior to the end of the
applicable Option Period, following termination of the Management Agreement
under circumstances which does not constitute Cause with respect to such Key
Management Member.

59





--------------------------------------------------------------------------------

 

Each exercise of a Put Option shall be effected by delivery by the exercising
Put Holder to the Investor during the Option Period, with a copy to the Board,
of a written notice (the “Put Notice”) to such effect setting forth the amount
and class of Units to be sold to the Put Buyer pursuant to such exercise.
7.13.3    Determination of Put Price. Notwithstanding anything in this Agreement
to the contrary, the price (the “Put Price”) of each of the Units to be sold to
the Put Buyer pursuant to the exercise of a Put Option during an applicable
Option Period shall be the Fair Market Value of such Units determined solely
pursuant to Section 9.1 (and Section 9.3 shall not apply) unless, during such
Option Period, the Put Holders exercise, in the aggregate, Put Options with
respect to at least 25% of the Put Units held by all Put Holders as of the
Effective Date, in which case the Put Price shall be the Fair Market Value of
such Units and the provisions of Section 9.3.2 shall apply, mutatis mutandis, to
the determination of such Fair Market Value in the event a Put Holder in good
faith disagrees with the Board’s determination of such Fair Market Value.
7.13.4    Closing; Termination of Put Options. The exercise of a Put Option
shall be consummated on a date determined by the Company, which date shall be
within one hundred thirty five (135) days after the delivery of the applicable
Put Notice (the date of such consummation, the “Put Closing Date” and such
consummation, the “Put Closing”) pursuant to the terms of Section 7.13.3;
provided, that in the event the Investor causes the Company to commence a good
faith process to effect a Public Offering or a Sale of the Company prior to the
Put Closing Date and has given written notice of such good faith commencement to
the Put Holders who have exercised their Put Options, then the Put Closing shall
be delayed until the one hundred thirty five (135) day period after the delivery
of the applicable Put Notice, subject to the other provisions of this Section
7.13.4. In the event that such Public Offering is consummated within such one
hundred thirty five (135) day period, then all Put Options shall terminate
immediately and without further action by the parties hereto. In the event that
such Public Offering is not consummated within such one hundred thirty five
(135) day period, then the Put Closing shall occur on a date determined by the
Company, which date shall be within 20 Business Days following the end of such
one hundred thirty five (135) day period. In the event that the Investor or the
Company enters into a definitive agreement with respect to a Sale of the Company
within such one hundred thirty five (135) day period, then the Put Closing Date
shall be delayed until the date that is six (6) months (or such longer period as
required to obtain regulatory or third party approvals) following the entry into
such definitive agreement, subject to the other provisions of this Section
7.13.4. In the event that such Sale of the Company is consummated within such
additional six (6)-month (or longer) period , then all Put Options shall
terminate immediately and without further action by the parties hereto. In the
event that such Sale of the Company is not consummated within such additional
six (6)-month period (or longer) or such definitive agreement is terminated in
accordance with its terms, then the Put Closing shall occur on a date determined
by the Company, which date shall be within 20 Business Days following the
earlier of the end of such additional six (6)-month (or longer) period or the
termination of such definitive agreement in accordance with its terms, as
applicable. On the Put Closing Date (i) each Put Holder exercising a Put Option
shall sell to the Put Buyer and the Put Buyer shall purchase from such Put
Holder the Units set forth in the applicable Put Notice free and clear of all
liens, and (ii) the Put Buyer shall pay to such Put Holder the aggregate Put
Price

60





--------------------------------------------------------------------------------

 

for such Units by wire transfer of immediately available funds to the accounts
or accounts designated by such Put Holder.
7.13.5    Forfeiture. Notwithstanding anything to the contrary in this
Agreement, in the event that (a) in the case of a Management Holder, such
Management Holder is terminated as an officer or employee of the Company or the
EIK Manager for Cause or resigns without Good Reason, or (b) in the case of a
Management Holder or the EIK Manager, the Management Agreement is terminated as
a result of a material breach which is specifically and directly caused or
expressly directed to be caused by such Management Holder (or, in the case of
the EIK Manager, any Key Management Holder) and which, if curable, is not cured
by the EIK Manager within 30 days after receipt of written notice from the
Company; provided however that if, within such 30-day period, the EIK Manager
has commenced and made diligent efforts in good faith to cure or remedy the
circumstances so identified, the time to cure shall be extended for an
additional thirty (30) days, such Put Holder shall forfeit all rights under this
Agreement to exercise Put Options. All Put Options of any Put Holder shall
terminate immediately and without further action by any of the parties hereto
upon the earlier of the consummation of (i) a Public Offering or (ii) a Sale of
the Company if the equity of such Put Holder is purchased in accordance with the
terms of this Agreement.
ARTICLE 8

DISSOLUTION, LIQUIDATION, AND TERMINATION OF THE COMPANY
8.1    Limitations. The Company may be dissolved, liquidated, and terminated
only pursuant to the provisions of this Article 8, and the parties hereto do
hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company
Assets.
8.2    Exclusive Causes. Notwithstanding the Act, the following and only the
following events shall cause the Company to be dissolved, liquidated, and
terminated:
(a)    The written agreement of the Board or all Members;
(b)    The Transfer of all or substantially all of the Company Assets and the
receipt of all consideration therefor, except that if non-monetary consideration
is received upon such disposition the Company shall not be dissolved pursuant to
this clause until such consideration is converted into money or money
equivalent;
(c)    Judicial dissolution; or
(d)    At any time that there are no Members, unless the business of the Company
is continued in accordance with the Act.
To the fullest extent permitted by law, any dissolution of the Company other
than as provided in this Section 8.2 shall be a dissolution in contravention of
this Agreement.
8.3    Effect of Dissolution. The dissolution of the Company shall be effective
on the day on which the event occurs giving rise to the dissolution, but the
Company shall not

61





--------------------------------------------------------------------------------

 

terminate until it has been wound up and its assets have been distributed as
provided in Section 8.5 of this Agreement and the Certificate has been cancelled
by the filing of a certificate of cancellation with the office of the Delaware
Secretary of State. Notwithstanding the dissolution of the Company, prior to the
termination of the Company, the business of the Company and the affairs of the
Members, as such, shall continue to be governed by this Agreement.
8.4    No Capital Contribution Upon Dissolution. Each Member shall look solely
to the assets of the Company for all distributions with respect to the Company,
its Capital Contributions thereto, its Capital Account and its share of Net
Profits or Net Losses, and shall have no recourse therefor (upon dissolution or
otherwise) against any other Member, except to a lending Member pursuant to
Section 3.7. Accordingly, if any Member has a deficit balance in its Capital
Account (after giving effect to all contributions, distributions and allocations
for all taxable years, including the year during which the liquidation occurs),
then such Member shall have no obligation to make any Capital Contribution with
respect to such deficit, and such deficit shall not be considered a debt owed to
the Company or to any other Person for any purpose whatsoever.
8.5    Liquidation.
8.5.1    Upon dissolution of the Company, the Company shall thereafter engage in
no further business other than that which is necessary to wind up the business,
and the Board (or such other Person as the Board may determine) shall act as the
“Liquidator” of the Company. A reasonable time shall be allowed for the winding
up of the affairs of the Company in order to minimize any losses attendant upon
such a winding up. In the event the Liquidator reasonably believes that it is
prudent to do so, cash or other assets held in reserve may be placed in a
liquidating trust or other escrow immediately prior to the termination of the
Company in order to ensure that any and all obligations of the Company are
satisfied. After allocating (pursuant to Article 5 of this Agreement) all
income, gain, loss, deductions and credit resulting the liquidation of the
Company Assets, the Liquidator shall apply and distribute the cash proceeds
thereof as follows:
(a)    First, to the payment of (i) the debts and liabilities of the Company
(including any outstanding amounts due under any Credit Arrangements encumbering
the Company Assets (or any part thereof) and, to the extent permitted by law, to
Members who are creditors) and (ii) the expenses of liquidation; then
(b)    Second, to the establishment of any Reserves which the Liquidator shall
determine in its commercially reasonable judgment to be reasonably necessary for
contingent, unliquidated or unforeseen Liabilities or obligations of the Company
or its Subsidiaries or the Members arising out of or in connection with the
Company or its Subsidiaries. Such Reserves may, in the commercially reasonable
discretion of the Liquidator, be paid over to a national bank or national trust
company selected by the Liquidator and authorized to conduct business as an
escrowee to be held by such bank or trust company as escrowee for the purposes
of disbursing such Reserves to satisfy the Liabilities and obligations described
above, and at the expiration of such period distributing any remaining balance
as provided hereinafter in this Section 8.5.1; then

62





--------------------------------------------------------------------------------

 

(c)    Third, to the Members in accordance with Section 4.1.
8.5.2    Notwithstanding Section 8.5.1, in the event that the Liquidator
determines that an immediate sale of all or any portion of the Company Assets
would cause undue loss to the Members, the Liquidator, in order to avoid such
loss to the extent not then prohibited by the Act, may either defer liquidation
of and withhold from distribution for a reasonable time any Company Assets
except those necessary to satisfy, including the provision of reasonable
Reserves for, the Company’s debts and obligations, or distribute the Company
Assets to the Members in kind in a manner otherwise in accordance with the
distribution procedure of Section 8.5.1.
ARTICLE 9

VALUATION
9.1    Valuation of Units. The “Fair Market Value” of each Unit means the fair
value of such Unit determined in good faith by the Board based on the portion of
the Total Equity Value to which each Unit would be entitled upon a liquidation
of the Company pursuant to Section 8.5, but assuming an all-cash sale without
any adjustment on account of any lack of liquidity, minority discount, lack of
control and/or restriction on transferability of any securities or any other
comparable valuation discounts.
9.2    Valuation of Other Assets and Securities. The “Fair Market Value” of all
other non-cash assets or of any other securities issued by the Company shall
mean the fair value for such assets or securities as between a willing buyer and
a willing seller in an arm’s-length transaction occurring on the date of
valuation as determined by the Board in its sole discretion, taking into account
all relevant factors determinative of value.
9.3    Valuation Methodology.
9.3.1    Company Securities; Other Assets and Securities. In the event that the
Member Representative, acting on behalf of the non-Investor Members (the
“Disagreeing Members”), in good faith disagrees with the Board’s determination
of Fair Market Value pursuant to Sections 9.1 and 9.2 (excluding, in any case,
any such determination in connection with a determination of Fair Market Value
of Common Units of Management Holders pursuant to Section 7.12 in connection
with an exercise of the Repurchase Option), the Member Representative shall
deliver written notice to the Board of such disagreement within 30 days after
such determination; which notice shall provide the basis of such determination,
including all material metrics used therein. In the event the Member
Representative does not deliver a disagreement notice within such 30-day period,
such determination shall be final and binding on all Members. In the event the
Member Representative delivers a disagreement notice within such 30-day period,
the Board and the Member Representative will negotiate in good faith to agree on
such Fair Market Value during the 20-day period following the Board’s receipt of
the disagreement notice. If such agreement is not reached within 20 days after
the Board’s receipt of the disagreement notice, Fair Market Value shall be
determined by an independent and unaffiliated appraisal firm with a national
reputation and specific experience in analyzing and making determinations
concerning matters in the Business and in valuing entities like the

63





--------------------------------------------------------------------------------

 

Company jointly selected by the Board and the Member Representative (and, if the
Board and the Member Representative cannot agree within five business days, each
shall select an appraiser, who then shall jointly select a third appraiser
similarly qualified to serve as the appraiser), which appraiser shall be
instructed to submit to the Board and the Member Representative a written report
within 30 days of its engagement setting forth such determination, and such
determination shall be final and binding upon all parties. The costs and
expenses of such appraisal shall be borne by the Company; provided, that if the
appraiser finally determines that the Fair Market Value is at least 90% of the
Fair Market Value determined by the Board, the Disagreeing Members shall bear
all reasonable costs and expenses incurred in connection with such appraisal.
Any agreement or action taken by the Disagreeing Members holding a majority of
the Common Units held by all Disagreeing Members under this Section 9.3 shall be
binding upon all Disagreeing Members.
9.3.2    Management Equity. In the event that a Management Holder ceases to be
employed by the EIK Manager other than for Cause, and such Management Holder in
good faith disagrees with the Board’s determination of Fair Market Value of the
Common Units held by such Management Holder being repurchased pursuant to the
Repurchase Option, such Management Holder (the “Disagreeing Holder”) shall
deliver written notice to the Board of such disagreement within 30 days after
written notice of such determination. In the event such Disagreeing Holder does
not deliver a disagreement notice within such 30-day period, such determination
shall be final and binding on such Disagreeing Holder. In the event such
Disagreeing Holder delivers a disagreement notice within such 30-day period, the
Board and the Disagreeing Holder will negotiate in good faith to agree on such
Fair Market Value during the 20-day period following the Board’s receipt of the
disagreement notice, and any such agreement shall be final and binding on the
Disagreeing Holder. If such agreement is not reached within 20 days after the
Board’s receipt of the disagreement notice, Fair Market Value shall be
determined by an independent and unaffiliated appraiser with experience in
analyzing and making determinations concerning matters in the Business and in
valuing entities like the Company jointly selected by the Board and the
Disagreeing Holder (and, if the Board and the Disagreeing Holder cannot agree
within five business days, each shall select an appraiser, who then shall
jointly select a third appraiser similarly qualified to serve as the appraiser),
which appraiser shall be instructed to submit to the Board and the Disagreeing
Holder a written report within 30 days of its engagement setting forth such
determination, and such determination shall be final and binding upon all
parties. The costs and expenses of such appraisal shall be borne by the Company;
provided, that if the appraiser finally determines that the Fair Market Value is
at least 90% of the Fair Market Value determined by the Board, such Disagreeing
Holder shall bear all reasonable costs and expenses incurred in connection with
such appraisal.
ARTICLE 10

MISCELLANEOUS
10.1    Amendments.
10.1.1    Each Additional Member and Substitute Member shall become a signatory
hereto by signing a counterpart signature page to this Agreement, and such other
instruments, in such manner, as the Board shall determine. By so signing, each
Additional

64





--------------------------------------------------------------------------------

 

Member and Substitute Member, as the case may be, shall be deemed to have
adopted and to have agreed to be bound by all of the provisions of this
Agreement.
10.1.2    In addition to amendments specifically authorized herein, amendments
may be made to this Agreement from time to time by the Investor, without the
consent of any other Member; provided, that, except as set forth in Section
10.1.3, if any such amendment, modification, or waiver would adversely affect in
any material respect the Units held by the Management Holders or the EIK Manager
relative to the Units held by Investor (recognizing any rights, preferences or
privileges granted by this Agreement to Investor with respect to its Units),
such amendment, modification, or waiver shall require the written consent of the
holders of a majority of the Units so adversely affected.
10.1.3    Notwithstanding the foregoing, without the approval of any Member, the
Board may amend this Agreement from time to time (i) to create and/or issue any
class or series of Units and fix for each such class or series such voting
powers, distinctive designations, preferences and relative, participating,
optional or other special rights and such qualifications, limitations or
restrictions thereof, as shall be stated and expressed in such amendment; (ii)
to reflect the issuance, redemption, repurchase or forfeiture of Profit Units in
connection with the applicable Profit Unit Agreements; (iii) to implement the
admission of Substitute Members or Additional Members; (iv) to satisfy any Law
or regulatory requirement; (v) to change the name of the Company; (vi) to
implement the provisions set forth in Section 7.11; and (vii) to cure any
ambiguity or correct or supplement any provision of this Agreement that may be
incomplete or inconsistent with any other provision contained in this Agreement;
provided, that such amendment does not adversely affect in any material respect
any Member without similarly and proportionately adversely affecting all Members
similarly situated, unless such Member has voted in favor thereof. For purposes
of the proviso in the immediately preceding sentence, if there is only one
Member which would be adversely affected in any material respect by the proposed
amendment and that Member is not similarly situated to other Members with
respect to the proposed amendment, then the proposed amendment may not be made
unless such Member has voted in favor thereof.
10.1.4    In making any amendments, there shall be prepared and filed by, or
for, the Board such documents and certificates as may be required under the Act
and under the laws of any other jurisdiction applicable to the Company.
10.2    Member Representations and Warranties; Indemnification.
10.2.1    Representations and Warranties. Each Member (solely on behalf of
itself and not with respect to the other Member) hereby represents, warrants,
covenants and acknowledges as follows to the Company and the other Members:
(a)    Such Member is duly incorporated, organized or formed (in the event such
Member is not a corporation), validly existing and in good standing under the
laws of its state of incorporation, organization or formation (as the case may
be, to the extent such Member is not a natural Person). Such Member has the
requisite power and authority to own its property and to carry on its business
as now conducted, to the extent material to its rights and obligations under
this Agreement.

65





--------------------------------------------------------------------------------

 

(b)    Such Member has all requisite power and authority to enter into this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder in accordance with the terms and provisions hereof.
(c)    All acts and other proceedings required to be taken by such Member to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
taken.
(d)    This Agreement has been duly executed and delivered by such Member and
constitutes the valid and binding obligation of such Member, enforceable against
it in accordance with its terms, except as enforceability may be affected by
(i) the effect of bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights of creditors; (ii) the effect
of general principles of equity and the limitation of certain remedies by
certain equitable principles of general applicability; and (iii) the fact that
the rights to indemnification hereunder may be limited by applicable laws,
including federal or state securities laws.
(e)    The execution, delivery and performance by such Member of this Agreement
and the transactions contemplated hereby will not constitute a material breach
of any term or provision of, or a material default under (i) any outstanding
indenture, mortgage, loan agreement or other similar contract or agreement to
which such Member or any of its Affiliates is a party or by which it or any of
its Affiliates or its or their property is bound; (ii) its certificate or
articles of incorporation or bylaws or other governing documents; (iii) any
material applicable law; or (iv) any material order, writ, judgment or decree
having applicability to it.
(f)    Such Member has obtained all approvals and consents required to be
obtained by it in connection with the execution and delivery of this Agreement
and the consummation of the transactions contemplated to occur on the Effective
Date from all Persons having approval or consent rights, and has made all
material filings and registrations, required from or by any governmental body,
authority, bureau or agency in connection with the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.
(g)    Such Member has not incurred any obligation to a broker or finder for
payment of any commission or fee in connection with the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby,
including its admission as a Member, for which the Company or any other Member
may become liable.
(h)    To the extent applicable to such Member, to such Member’s actual
knowledge, such Member has complied in all material respects with the
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, which comprises Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “Patriot Act”) and the regulations promulgated thereunder, and the
rules and regulations administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”). Neither such Member nor any of its Affiliates
is included on the List of Specially Designated Nationals and Blocked Persons
maintained by OFAC, or a resident in, or organized or chartered under the laws
of, (A) a jurisdiction that has been

66





--------------------------------------------------------------------------------

 

designated by the U.S. Secretary of the Treasury under Section 311 or 312 of the
Patriot Act as warranting special measures due to money laundering concerns or
(B) any foreign country that has been designated as non-cooperative with
international anti-money laundering principles or procedures by an
intergovernmental group or organization, such as the Financial Action Task Force
on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur.
(i)    Such Member is acquiring its Units for its own account and not for the
account of any other Person. Such Member is acquiring its Units solely for
investment and not with a view to, or for resale in connection with, the
distribution or other disposition thereof either currently or after the passage
of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance in violation of the
Securities Act. Such Member understands that the sale and issuance of the Units
has not been registered under the Securities Act, applicable state securities
laws or the securities or similar law of any other jurisdiction whatsoever, and,
therefore, the Units cannot be Transferred or otherwise disposed of unless they
are registered under the securities laws of each applicable jurisdiction, or
exemptions from such registration requirements are available. Such Member
understands that Transfers and dispositions of its Units can be made only (i) as
explicitly permitted or contemplated under the terms of this Agreement and
(ii) in compliance with the Securities Act and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder and all applicable
state securities and “blue sky” laws; and such Member understands that the
Company is under no obligation to register the offer or sale of any Units in any
jurisdiction whatsoever or to assist such Member in complying with any exemption
from registration under the securities laws of any jurisdiction whatsoever.
(j)    Such Member understands and is able to bear the economic risk of an
investment in the Company and can afford to sustain a total loss on such
investment. Such Member further acknowledges that there are substantial risks in
the investment (including loss of the entire amount of such investment), that
such Member is capable of evaluating the merits and risks of the investment in
the Company and such Member has evaluated such risks and determined that the
Units is a suitable investment for such Member. Such Member has such knowledge
and experience in business, financial and tax matters, including experience in
investing in non-listed and non-registered securities, and is a sophisticated
investor capable of utilizing the information made available to it in connection
with its investment in the Units to evaluate the merits and risks of its
investment in the Company, to make an informed investment decision with respect
thereto and to protect its interests in connection with such investment.
(k)    Except for the Management Holders set forth on Schedule 10.2.1(k), such
Member, or each beneficial owner (within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”)) of such Member, (i) is an
“accredited investor” as such term is defined in Rule 501 of Regulation D and
(ii) has not been formed for the specific purpose of acquiring the Units unless
each beneficial owner of such entity is qualified as an accredited investor
within the meaning of Rule 501 of Regulation D.
(l)    Such Member and its legal, tax, accounting and financial advisers have
been provided an opportunity to ask questions of and receive information from a
Person or Persons acting on behalf of the Company concerning the investment in
the Company,

67





--------------------------------------------------------------------------------

 

the Company Assets, and such other matters as such Member and any of its
advisors have deemed necessary or desirable. All such questions have been
answered to the full satisfaction of such Member and any such advisors, and such
Member has received all such information requested, but such Member has in all
events relied upon its own due diligence in evaluating this Agreement, the
Units, the Communities and the other Company Assets.
(m)    Such Member has consulted and been advised by its own legal counsel and
tax advisor in connection with, and acknowledges that no representations as to
potential profit, tax consequences of any sort (including the tax consequences
resulting from forming or operating the Company, conducting the Business,
executing this Agreement, consummating the transactions provided for herein,
making Capital Contributions, being admitted to the Company, receiving or not
receiving distributions from the Company, or being allocated Net Profits and Net
Losses), cash flows or funds from operations or yield, if any, in respect of the
Company have been made by the Company, any Member or any Affiliate of any Member
or any employee or representative thereof, and that projections and any other
financial information and documentation that may have been in any manner
submitted to such Member from any source shall not constitute any representation
or warranty of any kind or nature, express or implied and such Member is not
relying on any representations or warranties of any other Person in connection
therewith, including the Company or any other Member.
10.2.2    Member Indemnity. Each Member agrees to indemnify, defend and hold
harmless the Company, the other Member, each officer, director, agent and
Affiliate of the Company and the other Member from and against any and all
Liabilities arising out of or based upon any false representation or warranty
made by such Member herein or in any other document or certificate delivered to
the Company by such Member in connection with such Member’s acquisition of its
Units.
10.2.3    Survival. Notwithstanding anything to the contrary in this Agreement,
the provisions of this Section 10.2 shall survive: (a) a Member’s ceasing to be
a member of the Company for any reason, and (b) expiration or sooner termination
of this Agreement.
10.3    Confidentiality. Each party hereto agrees that the provisions of this
Agreement, all understandings, agreements and other arrangements between and
among the parties, and all other non-public information received from or
otherwise relating to, the Company and the Company Assets (the “Confidential
Information”) shall be confidential, and shall not be disclosed or otherwise
released to any other Person (other than another party hereto), without the
written consent of the Board. The obligations of the parties hereunder shall not
apply: (a) so long as such Persons agree to maintain the confidential nature
thereof, to a Member’s actual or prospective (i) financing sources,
(ii) purchasers or assignees, (iii) partners and (iv) investors; (b) to legal
counsel, accountants and other professional advisors to a Member, so long as
such Persons agree to maintain the confidential nature thereof; (c) to any
disclosure pursuant to the order of any court or administrative agency or in any
pending legal or administrative proceeding, to the extent necessary in support
of motions, filings, or other proceedings in court as required to be undertaken
pursuant to this Agreement, or otherwise as required by applicable law, provided
that any party is given a reasonable opportunity to obtain a protective order in
connection with such disclosure; (d) in connection with reporting of

68





--------------------------------------------------------------------------------

 

Community portfolio based performance and other Community portfolio information
in filings with the Securities and Exchange Commission by a Member or its direct
or indirect equity holders; (e) in connection with reporting requirements in
filings with the Securities and Exchange Commission by a Member and its direct
or indirect equity holders, which filings may include publication of such
Member’s or its direct or indirect equity holders’ audited financial statements;
(f) to any information to the extent that such information is, or has become,
publicly known through circumstances not involving a breach of this Agreement;
and (g) to disclosures in compliance with any filing requirements, regulations
or other requirements of, or upon the request or demand of, any stock exchange
(or other similar entity) on which a Member’s (or the direct or indirect equity
holder(s) thereof) shares (or other equity interests) are listed, or of any
other governmental authority having jurisdiction over such Member.
Notwithstanding anything to the contrary in this Agreement, the provisions of
this Section 10.3 shall survive until the earlier of: (x) a Member’s ceasing to
be a member of the Company for any reason for a period of one (1) year, and
(y) the dissolution and/or termination of the Company.
10.4    Non-Competition; Non-Solicitation.
10.4.1    Each Management Holder acknowledges and agrees that the Company and
its Subsidiaries are engaged in a highly competitive business, and by virtue of
each Management Holder’s position and responsibilities providing services to the
Company or its Subsidiaries, and each Management Holder’s access to Confidential
Information, engaging in any business that is materially competitive with the
Company or any of its Subsidiaries will cause them great and irreparable harm.
As a result, each Management Holder hereby covenants that during the Restricted
Period, each such Management Holder will not, without the authorization of the
Company, for such Management Holder or on behalf of any other Person, engage in,
acquire any financial or beneficial interest in, be employed by, participate in,
own, manage, operate or control or be connected with or render services to, in
any relevant manner (whether as a principal, partner, director, employee,
consultant, independent contractor, agent or otherwise, and whether or not for
compensation) any entity (other than the EIK Manager) (a “Competitor”) that
competes with the Business. Each Management Holder acknowledges that the
Company’s and its Subsidiaries’ businesses are planned to be conducted
nationally and agrees that the provisions in this Section 10.4.1 shall operate
throughout the United States. Notwithstanding anything in this Section 10.4.1 to
the contrary, a Management Holder will not be prohibited from being the passive
owner, directly or indirectly, of less than 5% of any publicly traded entity,
whether or not such entity is in competition with the Company or any of its
Subsidiaries and so long as such Management Holder has no active participation
in any capacity in the business of such entity.
10.4.2    Each Management Holder further covenants that during the Restricted
Period, other than in the course of performing such Management Holder’s duties
for the EIK Manager or the Company, such Management Holder will not, for such
Management Holder’s own account or for the account of any other Persons, solicit
for employment or otherwise interfere with the relationship of the EIK Manager,
the Company or any of their respective Subsidiaries with any individual who is
an employee of or a consultant to the EIK Manager, the Company or any such
Subsidiary at the time of solicitation or interference.

69





--------------------------------------------------------------------------------

 

10.4.3    (a)    If any court determines that any of the covenants set forth in
this Section 10.4 is unenforceable because of the duration or geographic scope
of such provision, such court shall have the power to reduce the duration or
scope of such provision, as the case may be, and, in its reduced form, such
provision shall then be enforceable.
                  (b) If a Management Holder is a party to a separate
restrictive covenant agreement with the Company, in the event of any conflict
between the restrictive covenants set forth in this Section 10.4 and such
restrictive covenant agreement, the restrictive covenant agreement shall
control.
10.5    Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof and thereof and fully supersede any and all prior or
contemporaneous agreements or understandings between the parties hereto
pertaining to the subject matter hereof and thereof.
10.6    Further Assurances. Each of the parties hereto does hereby covenant and
agree on behalf of itself, its successors, and its assigns, without further
consideration, to prepare, execute, acknowledge, file, record, publish, and
deliver such other instruments, documents and statements, and to take such other
action as may be required by law or reasonably necessary to effectively carry
out the purposes of this Agreement.
10.7    Notices. Any notice, consent, payment, demand, or communication required
or permitted to be given by any provision of this Agreement shall be in writing
and shall be (a) delivered personally to the Person or to an officer of the
Person to whom the same is directed, or (b) sent by facsimile or registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
if to the Company, to the Company at the address set forth in Section 1.3
hereof, or to such other address as the Company may from time to time specify by
notice to the Members; if to a Member, to such Member at the address set forth
in Exhibit A, or to such other address as such Member may from time to time
specify by notice to the Company. Any such notice shall be deemed to be
delivered, given and received for all purposes as of: (i) the date so delivered,
if delivered personally, (ii) upon confirmed receipt, if sent by facsimile, or
(iii) on the date of receipt or refusal indicated on the return receipt, if sent
by registered or certified mail, return receipt requested, postage and charges
prepaid and properly addressed.
10.8    Tax Matters.
10.8.1    The Investor shall be designated and shall serve as “Tax Matters
Partner” (as defined in Code Section 6231), to oversee or handle matters
relating to the taxation of the Company. The Tax Matters Partner shall use its
reasonable efforts to comply with the responsibilities outlined in Sections 6221
through 6233 of the Code and shall have any powers necessary to perform fully in
such capacity. In such regard, the Tax Matters Partner’s authority shall include
the authority to (i) prepare and file all tax returns of the Company, (ii) make
such elections under the Code and other relevant tax laws as to the treatment of
items of Company income, gain, loss and deduction as the Tax Matters Partner
determines in its sole discretion to be necessary or appropriate, (iii)
determine which items of cash outlay are to be capitalized or treated as current
expenses, (iv) select the method of accounting and bookkeeping procedures to be
used by the Company, and (v) represent the Company before taxing authorities

70





--------------------------------------------------------------------------------

 

and courts in tax matters affecting the Company and the Members in their
capacity as such. The Tax Matters Partner shall keep the Members informed of any
administrative and judicial proceedings described in clause (v) of the preceding
sentence. The Tax Matters Partner shall be entitled to be reimbursed by the
Company for all costs and expenses incurred by it in connection with any
administrative or judicial proceeding affecting tax matters of the Company and
the Members in their capacity as such and to be indemnified by the Company
(solely out of Company assets) with respect to any action brought against it in
connection with any judgment in or settlement of any such proceeding. Any Member
who is in dispute with any tax authority in relation to a matter relating to the
Company shall notify the Tax Matters Partner within 30 days following the
occurrence of the dispute and if the Tax Matters Partner reasonably determines
that the matter is of material relevance to the tax position of the Company such
Member shall consult with the Tax Matters Partner (or any advisor appointed by
the Tax Matters Partner for the purpose) as to how that dispute is to be handled
and shall take such action as the Tax Matters Partner shall request. Any Member
who enters into a settlement agreement with respect to any Company item shall
notify the Tax Matters Partner of such settlement agreement and its terms within
30 days after the date of settlement. This provision shall survive the
termination of this Agreement.
10.8.2    Preparation of the income tax returns of the Company shall be the
responsibility of the Tax Matters Partner. If the Tax Matters Partner engages a
certified public accountant for the preparation and or review of any or all of
the income tax returns, the expense shall be paid by the Company.
10.9    Governing Law. This Agreement, including its existence, validity,
construction, and operating effect, and the rights of each of the parties
hereto, shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to otherwise governing principles of choice of
law or conflicts of law.
10.10    Construction. The Members intend that this Agreement shall be construed
as if all parties prepared this Agreement. The parties hereto acknowledge and
agree that (a) each party hereto and its counsel reviewed and negotiated the
terms and provisions of this Agreement and have contributed to its revision, (b)
the rule of construction to the effect that any ambiguities are resolved against
the drafting party shall not be employed in the interpretation of this Agreement
and (c) the terms and provisions of this Agreement shall be construed fairly as
to all parties hereto, regardless of which party was generally responsible for
the preparation of this Agreement.
10.11    Captions - Pronouns. Any titles or captions contained in this Agreement
are for convenience only and shall not be deemed part of the text of this
Agreement. All pronouns and any variations thereof shall be deemed to refer to
the masculine, feminine, neuter, singular or plural as appropriate.
10.12    Binding Effect. Except as otherwise expressly provided herein, this
Agreement shall be binding on and inure to the benefit of the Members, their
heirs, executors, administrators, successors and all other Persons hereafter
holding, having or receiving Units or an Economic Interest, whether as
Assignees, Substitute Members or otherwise.

71





--------------------------------------------------------------------------------

 

10.13    Severability. In the event that any provision of this Agreement as
applied to any party or to any circumstance, shall be adjudged by a court to be
void, unenforceable or inoperative as a matter of law, then the same shall in no
way affect any other provision in this Agreement, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of the Agreement as a whole.
10.14    Interpretation. All references herein to Articles, Sections,
subparagraphs, Exhibits and addenda shall be deemed to be references to
Articles, Sections and subparagraphs of, and Exhibits and addenda to, this
Agreement unless the context shall otherwise require. All Exhibits and addenda
attached hereto shall be deemed incorporated herein as if set forth in full
herein. The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.” The term “or” is not exclusive. The
word “extent” in the phrase “to the extent” shall mean the degree to which a
subject or other thing extends, and such phrase shall not mean simply “if.” The
words “date hereof” shall refer to the date set forth on the cover page of this
Agreement. All accounting terms not defined in this Agreement shall have the
meanings determined by United States generally accepted accounting principles as
in effect from time to time. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Unless otherwise expressly provided herein, any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument that is referred
to herein means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.
10.15    Conflicts. Notwithstanding anything to the contrary in this Agreement,
in the event of a conflict between any term or provision contained herein and a
term or provision of any Profit Unit Agreement, the Board shall resolve such
conflict in its sole discretion.
10.16    No Third Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or be enforceable by any creditor of the Company or
by any creditor of any Member except as expressly provided in Section 3.7 with
respect to an Affiliate of a Member that is a Lending Member. This Agreement is
not intended to confer any rights or remedies hereunder upon, and shall not be
enforceable by, any Person other than the parties hereto and (a) with respect to
Sections 6.11 and 10.2.2, each Indemnitee and each other indemnified Person
addressed therein, and (b) with respect to Section 3.7, any Affiliate of a
Member that is a Lending Member.
10.17    Non-Recourse. Notwithstanding anything to the contrary in this
Agreement, this Agreement may only be enforced against, and any action, dispute,
claim, suit or other proceeding for breach of this Agreement may only be made
against, the entities that are expressly identified herein as parties and none
of the former, current or future Related Persons of the Members shall have any
liability for any liabilities or obligations of the parties hereto for any
action, dispute, claim, suit or other proceeding (whether in tort, contract or
otherwise) for breach of this Agreement or in respect of any oral
representations made or alleged to be made in connection herewith, the Company
or any other Member or their respective Affiliates shall have no rights of
recovery in respect hereof against any such Related Person and no personal
liability

72





--------------------------------------------------------------------------------

 

shall attach to any such Related Person through the Members or otherwise,
whether by or through attempted piercing of the corporate veil, by or through an
action, dispute, claim, suit or other proceeding (whether in tort, contract or
otherwise) by or on behalf of the Members against any such Related Person, by
the enforcement of any judgment, fine or penalty or by virtue of any statute,
regulation or other applicable law, or otherwise.
10.18    No Right of Set-Off. No Member will assert (or will permit its
Affiliates to assert) any right of setoff against any other Member or such other
Member’s Affiliates for any normal trade activity, except to the extent
otherwise specifically permitted herein (including in Section 4.7).
10.19    Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement, binding on all parties hereto. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
other electronic means (including in “PDF” format) shall be effective as
delivery of a manually executed counterpart of this Agreement.
10.20    Submission to Jurisdiction. Except as set forth in Section 10.4, each
Member hereby irrevocably submits to the exclusive jurisdiction of the Delaware
Chancery Court (or, if the Delaware Chancery Court shall be unavailable, any
other court of the State of Delaware) or, in the case of claims to which the
federal courts have jurisdiction, the United States District Court for the
District of Delaware for the purposes of any suit, action or other proceeding
arising out of this Agreement or any transaction contemplated hereby. Each
Member further agrees that service of any process, summons, notice or document
by U.S. registered mail to such party’s respective address set forth above shall
be effective service of process for any action, suit or proceeding in Delaware
with respect to any matters to which it has submitted to jurisdiction as set
forth above in the immediately preceding sentence. Each Member hereby
irrevocably and unconditionally waives trial by jury and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in Delaware Chancery Court (or, if the Delaware Chancery Court shall be
unavailable, any other court of the State of Delaware or, in the case of claims
to which the federal courts have jurisdiction, the United States District Court
for the District of Delaware), and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum. Each party's obligation under this Section 10.20 will
survive the termination of this Agreement.
10.21    Attorneys Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement or to resolve any dispute under
this Agreement, each party shall be solely responsible for its own attorney’s
fees, costs and other expenses relating to such action.
10.22    Injunctive Relief and Enforcement. In the event of a breach by a Member
of the terms of this Agreement, the Company or the other Members shall be
entitled to institute, in accordance with this Section 10.22, legal proceedings
to obtain damages for any such breach, or to enforce the specific performance of
this Agreement by such Member and to enjoin such Member from any further
violation of this Agreement and to exercise such remedies

73





--------------------------------------------------------------------------------

 

cumulatively or in conjunction with all other rights and remedies provided by
law. Each Member acknowledges that money damages for any breach by such Member
of the provisions of this Agreement would not be a sufficient remedy for any
breach of this Agreement by such Member and that in addition to all other
remedies the Company and the non-breaching Members shall be entitled to specific
performance and injunctive or other equitable relief for any such breach.
10.23    Appointment of Board as Attorney-in-Fact.
10.23.1    Each Member, including each Additional Member and Substitute Member,
by its execution of this Agreement, irrevocably constitutes and appoints the
Board as its true and lawful attorney-in-fact with full power and authority in
its name, place, and stead to execute, acknowledge, deliver, swear to, file, and
record at the appropriate public offices such certificates and other
instruments, and all amendments thereto, which the Board deems appropriate to
form, qualify or continue the Company as a limited liability company (or other
entity in which the Members will have limited liability comparable to that
provided in the Act), in the jurisdictions in which the Company may conduct
business or in which such formation, qualification, or continuation is, in the
opinion of the Board, necessary or desirable to protect the limited liability of
the Members or operate the Company.
10.23.2    The appointment by all Members of the Board as attorney-in-fact shall
be deemed to be a power coupled with an interest, in recognition of the fact
that each of the Members under this Agreement will be relying upon the power of
the Board to act as contemplated by this Agreement in any filing and other
action by it on behalf of the Company, shall survive the Incapacity of any
Person hereby giving such power, and the transfer or assignment of all or any
portion of the Units held by such Person, and shall not be affected by the
subsequent Incapacity of the principal; provided, however, that in the event of
the assignment by a Member of all of its Units, the foregoing power of attorney
of an assignor Member shall survive such assignment only until such time as the
Assignee shall have been admitted to the Company as a Substitute Member and all
required documents and instruments shall have been duly executed, filed, and
recorded to effect such substitution.
10.24    Force Majeure. The parties to this Agreement shall be excused from
performance of their obligations (other than any obligation to pay money under
this Agreement) where they are prevented from so performing by revolutions,
terrorism or similar disorders, wars, acts of enemies, strikes, fires, floods,
acts of God, or, without limiting the foregoing, by any cause not within the
control of the party whose performance is interfered with, and which, by the
exercise of reasonable diligence, the party is unable to prevent. All parties
shall perform such parts or aspects of their obligations as are not interfered
with by these causes.
10.25    Limitation On Creditors’ Interests. No creditor who makes a
non-recourse loan to the Company shall have or acquire at any time, as a result
of making such loan, any direct or indirect interest in the profits, capital, or
property of the Company, other than as a secured creditor.

74





--------------------------------------------------------------------------------

 

10.26    No Liability For Return of Capital. No Member shall be personally
liable for the return of all or any part of the Capital Contributions of the
other Members. Any such return shall be made solely from Company Assets.
(Signature Pages Follow)



75





--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
Effective Date set forth above.


INVESTOR:


TRILOGY REAL ESTATE INVESTMENT TRUST

By: Trilogy REIT Holdings, LLC
Its: Sole Trustee


By: GAHC3 Trilogy JV, LLC
Its: Sole Manager


By: Griffin-American Healthcare REIT III Holdings, LP
Its: Sole Manager


By: Griffin-American Healthcare REIT III, Inc.
Its: General Partner


By:
/s/ Mathieu Streiff
Title:
Executive Vice President



EIK MANAGER:


TRILOGY MANAGEMENT SERVICES, LLC

By:
/s/ Randall J. Bufford
 
Randall J. Bufford
Title:
Chief Executive Officer










[Signature Page to Sixth Amended and Restated Limited Liability Company
Agreement of
Trilogy Investors, LLC]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
Effective Date set forth above.


MANAGEMENT HOLDERS:


By:
/s/ Leigh Ann Barney
Name:
Leigh Ann Barney
Title:
EVP - COO



By:
/s/ Dawn Black
Name:
Dawn Black
Title:
Senior Leadership & Development



By:
/s/ Randall J. Bufford
Name:
Randall J. Bufford
Title:
Chief Executive Officer



By:
/s/ Timothy Cooper
Name:
Timothy Cooper
Title:
SR VP of Operations - North



By:
/s/ John W. Eckman
Name:
John W. Eckman
Title:
Senior Vice President - Employee Services



By:
/s/ David Hare
Name:
David Hare
Title:
Vice President of Leadership Development



By:
/s/ Gloria Ising
Name:
Gloria Ising
Title:
SVP




[Signature Page to Sixth Amended and Restated Limited Liability Company
Agreement of
Trilogy Investors, LLC]

--------------------------------------------------------------------------------

 

By:
/s/ Cheryl Johnson
Name:
Cheryl Johnson
Title:
 



By:
/s/ Madhu Krish
Name:
Madhu Krish
Title:
COO of Paragon Rehab



By:
/s/ Marcos Lopez
Name:
Marcos Lopez
Title:
 



By:
/s/ Lisa McClure
Name:
Lisa McClure
Title:
SVP



By:
/s/ Greg Miller
Name:
Greg Miller
Title:
EVP



By:
/s/ Rhonda Sanders-Simmonds
Name:
Rhonda Sanders-Simmonds
Title:
SVP of Customer Service



By:
/s/ Todd Schmiedeler
Name:
Todd Schmiedeler
Title:
SVP, Employee Services



By:
/s/ Mary Smith
Name:
Mary Smith
Title:
VP, Controller




[Signature Page to Sixth Amended and Restated Limited Liability Company
Agreement of
Trilogy Investors, LLC]

--------------------------------------------------------------------------------

 

By:
/s/ Tina Strimbu
Name:
Tina Strimbu
Title:
Division Vice President



By:
/s/ Joe Whitt
Name:
Joe Whitt
Title:
 



By:
/s/ Brad Williamson
Name:
Brad Williamson
Title:
Vice President of Finance






[Signature Page to Sixth Amended and Restated Limited Liability Company
Agreement of
Trilogy Investors, LLC]